Exhibit 10.1

AGENCY AGREEMENT

This Agency Agreement (“Agreement”) is made as of March 13, 2017, by and between
Gordman’s Stores, Inc. and each of its subsidiaries (collectively, the
“Merchant”) and a joint venture comprising Tiger Capital Group, LLC and Great
American Group, LLC (collectively, “Agent”).

Section 1. Recitals.

WHEREAS, Merchant operates retail stores and desires that the Agent act as
Merchant’s exclusive agent for the limited purposes of: (a) selling all of the
Merchandise (as defined below) from Merchant’s one hundred five (105) retail
store locations identified on Exhibit 1 attached hereto (each individually, a
“Store,” and, collectively, the “Stores) through the Stores (as defined below)
by means of a “going out of business”, “total liquidation”, “store closing”,
“sale on everything”, “everything must go” or similar sale (as further described
below, the “Sale”); and (b) disposing of the Owned FF&E (as defined below) in
the Stores, Merchant’s distribution centers identified on Exhibit 2 (each
individually, a “Distribution Center” and, collectively, the “Distribution
Centers”) and Merchant’s corporate offices.

WHEREAS, Merchant is contemplating filing a chapter 11 case in the United States
Bankruptcy Court for the District of Nebraska (such case, the “Bankruptcy Case”
and such court the “Bankruptcy Court”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Agent and Merchant hereby agrees as
follows:

Section 2. Appointment of Agent/Approval Order.

(a) Effective on the date hereof, but subject to the terms hereof and the entry
of the Approval Order, the Merchant hereby irrevocably appoints Agent, and Agent
hereby agrees to serve, as Merchant’s exclusive agent for the limited purpose of
conducting the Sale in accordance with the terms and conditions of this
Agreement.

(b) Within one (1) business day after the Petition Date, Merchant shall file an
expedited motion with the Bankruptcy Court, which motion shall seek entry of an
order approving this Agreement and authorizing Merchant and Agent to conduct the
Sale in accordance with the terms hereof (the “Approval Order”). The Approval
Order shall provide, inter alia, as follows (and shall otherwise be in form and
substance reasonably acceptable to each of Agent and Merchant): (i) this
Agreement (and each of the transactions contemplated hereby, including, without
limitation, the Sale) is approved in its entirety; (ii) the Bankruptcy Court
finds that Merchant’s decisions to (A) enter into this Agreement and (B) perform
under and make payments required by this Agreement are reasonable exercises of
Merchant’s sound business judgment consistent with its fiduciary duties and are
in the best interests of the Merchant, its estate, its creditors, and other
parties in interest; (iii) Merchant and Agent shall be authorized to take any
and all actions as may be necessary or desirable to implement this Agreement and
each of the transactions contemplated hereby; (iv) Agent shall be entitled to
sell all Merchandise,

 

1



--------------------------------------------------------------------------------

Additional Agent Merchandise, Merchant’s Consignment Goods, DSW Merchandise and
Owned FF&E hereunder free and clear of all liens, claims, interests or
encumbrances thereon (including, without limitation, any liens in favor of the
Administrative Agent or any Lender), with any liens, claims, interests or
encumbrances encum-bering all or any portion of the Merchandise, Additional
Agent Merchandise, Merchant’s Con-signment Goods, DSW Merchandise or Owned FF&E,
the Proceeds (as defined below) or any proceeds of any of the foregoing
attaching only to the Guaranteed Amount and other amounts to be received by
Merchant under this Agreement (provided that the Debtors shall remain obligated
to pay to DSW any portion of the receipts of sales of DSW Merchandise (exclusive
of Sales Taxes) required to be paid to DSW under the terms of agreements with
DSW as in existence on the date hereof); (v) Agent shall have the right to use
the Stores and Distribution Centers and all related Store and Distribution
Center services, furniture, fixtures, equipment and other assets of the Merchant
as designated hereunder for the purpose of conducting the Sale, free of any
inter-ference from any entity or person, subject to compliance with the Sale
Guidelines (as defined below and solely with respect to the Stores) and the
Approval Order; (vi) Agent, as agent for Merchant, is authorized to conduct,
advertise, post signs, utilize signwalkers, and otherwise pro-mote the Sale as a
“going out of business”, “total liquidation”, “store closing”, “sale on
every-thing”, “everything must go”, or similar themed sale (including without
limitation by means of media advertising, interior and exterior banners,
A-frames and similar signage) without further consent of any person, in
accordance with the Sale Guidelines (as the same may be modified and approved by
the Bankruptcy Court) and without compliance with the Liquidation Sale Laws (as
defined below), subject to compliance with the Sale Guidelines and the Approval
Order; (vii) Agent shall be granted a limited royalty-free license and right to
use until the Sale Termination Date the trademarks, trade names, logos, e-mail
lists, mailing lists, customer lists, websites, URLs, domain names, and social
media sites (including, without limitation, Facebook and Twit-ter) relating to
and used in connection with the operation of the Stores solely for the purposes
of advertising the Sale, selling Merchandise, Additional Agent Merchandise,
Merchant’s Consign-ment Goods, DSW Merchandise and Owned FF&E and otherwise
conducting the Sale in accordance with the terms of the Agreement; (viii) all
newspapers and other advertising media in which the Sale is advertised shall be
directed to accept the Approval Order as binding and to allow Merchant and Agent
to consummate the transactions provided for in this Agreement, including,
without limitation, the conducting and advertising of the Sale in the manner
contemplated by this Agreement; (ix) all utilities, landlords, creditors and
other interested parties (including, without limitation, internet service
providers and website hosting and servicing providers) and all persons acting
for or on their behalf shall not interfere with or otherwise impede the conduct
of the Sale, or institute any action in any court (other than in the Bankruptcy
Court) or before any administrative body which in any way directly or indirectly
interferes with or obstructs or impedes the conduct or advertising of the Sale;
(x) the Bankruptcy Court shall retain jurisdiction over all parties to this
Agreement (including, without limitation, the Administrative Agent and the
Lenders) to enforce this Agreement; (xi) Agent shall not be the successor to
Merchant or any predecessor or affiliate of Merchant and Agent will not assume,
or in any way be liable or responsible for, any claim or liability, whether
known or unknown, whether asserted or unasserted, whether accrued or unaccrued,
whether contingent or not, whether at law or in equity or otherwise, whether
existing on the date hereof or arising thereafter and whether relating to or
arising out of Merchant’s business, the Merchandise or otherwise, other than as
expressly provided for in this Agreement; (xii) Agent shall be authorized to
include Additional Agent Merchandise in the Sale; (xiii)

 

2



--------------------------------------------------------------------------------

subject to Agent having satisfied its obligations to tender payment of the
Initial Guaranty Payment and to deliver the Letter of Credit, any amounts owed
by Merchant to Agent under this Agreement shall be granted the status of
superpriority claims in the Bankruptcy Case pursuant to section 364(c) of Title
11, United States Code, 11 U.S.C. §§ 101-1330 (the “Bankruptcy Code”) senior to
all other superpriority claims, including, without limitation, to the
superpriority claims of the Administrative Agent and the Lenders; provided that
until Merchant receives payment in full of the Guaranteed Amount and any other
amounts payable by Agent to Merchant hereunder, any superpriority claim granted
to Agent hereunder shall be junior and subordinate in all respects to the
superpriority claims of the the Administrative Agent and the Lenders under
Merchant’s Existing Credit Facility but solely to the extent of the amount of
the unpaid portion of the Guaranteed Amount and all other amounts payable by
Agent to Merchant hereunder; (xiv) Agent shall be granted a valid, binding,
enforceable and perfected security interest as provided for in Section 16 hereof
(without the necessity of filing financing statements to perfect such security
interest); (xv) the Bankruptcy Court finds that time is of the essence in
effectuating this Agreement and proceeding with the Sale at the Stores
uninterrupted; (xvi) the Bankruptcy Court finds that this Agreement was
negotiated in good faith and at arms’ length between the Merchant and Agent and
that Agent is entitled to the protection of section 363(m) of the Bankruptcy
Code; (xvii) the Bankruptcy Court finds that Agent’s performance under this
Agreement will be, and payment of the Guaranteed Amount and any other amounts
payable by Agent to Merchant under this Agreement will be made, in good faith
and for valid business purposes and uses, as a consequence of which Agent is
entitled to the protection and benefits of sections 363(m) and 364(e) of the
Bankruptcy Code; (xvii) in the event any of the provisions of the Approval Order
are modified, amended or vacated by a subsequent order of the Bankruptcy Court
or any other court, Agent shall be entitled to the protections provided in
Bankruptcy Code sections 363(m) and 364(e) and, no such appeal, modification,
amendment or vacatur shall affect the validity and enforceability of the sale or
the liens or priority authorized or created under this Agreement or the Approval
Order; (xxviii) (A) the terms of this Agreement shall be binding on any trustee
appointed for the Merchant under any provision of the Bankruptcy Code, whether
the Bankruptcy Case of the Merchant is proceeding under Chapter 7 or Chapter 11
of the Bankrupt-cy Code (the “Trustee”); (B) any such Trustee shall be
authorized and directed to operate the business of Merchant to the fullest
extent necessary to permit compliance with the terms of this Agreement; and
(C) Agent and any such Trustee shall be authorized to perform under this
Agreement upon the appointment of a Trustee without the need for further order
of the Bank-ruptcy Court; (xix) the application of any automatic stay of
enforcement of the Approval Order is waived; (xx) Agent shall be entitled to be
heard on all issues in the Bankruptcy Case related to this Agreement or the
transactions contemplated thereby; (xxi) nothing contained in this Agree-ment
and none of Agent’s actions taken in respect of this Agreement or the
transactions contem-plated hereby shall be deemed to constitute an assumption by
Agent of any of Merchant’s obliga-tions relating to any of Merchant’s employees
(except for Agent’s obligations to pay Expenses), nor shall Agent become liable
under any collective bargaining or employment agreement or be deemed a joint or
successor employer with respect to such employees; (xxii) Merchant shall retain
sufficient funds, or make other arrangements satisfactory to Merchant and Agent,
to enable Merchant to fully satisfy and perform its obligations under this
Agreement and Merchant shall be authorized and directed to use those funds to
fully satisfy and perform its obligations under this Agreement; (xxiii) in the
event Merchant or the Administrative Agent notifies Agent of its inten-tion to
draw on the Letter of Credit, Agent shall be entitled to an emergency hearing by
the

 

3



--------------------------------------------------------------------------------

Bankruptcy Court sufficient to determine whether such draw is permitted under
the terms of this Agreement prior to the occurrence of such draw; (xxiv) during
the Sale Term applicable to any Store or Distribution Center and for purposes of
conducting the Sale at such Store or Distribution Center, (A) Agent shall have
the right to the unencumbered use and occupancy of, and peaceful and quiet
possession of, such Store or Distribution Center and the assets currently
located at such Store or Distribution Center, in each case subject to the extent
of Merchant’s rights and entitle-ment to use the same, and the services provided
at such Store to the extent Merchant is entitled to such services and
(B) Merchant shall not assign, reject, terminate or vacate any lease relating to
any such Store or Distribution Center where such assignment, rejection,
termination or vacatur would have an effective date on or prior to the
applicable Sale Termination Date or Vacate Date for such Store or Distribution
Center; (xxv) if, and only to the extent, Agent over-funds any amounts in
respect of the Guaranteed Amount or any Expenses that Agent prefunds pursuant to
the terms of Section 4.1 (it being understood that amounts prefunded in respect
of Expenses shall not be subject to this clause (xxv) once the applicable
Expenses have been reconciled and any overfunding in respect thereof either
returned to Agent or applied to other amounts payable by Agent to Merchant) and
such over-funding cannot be recovered by Agent from Merchant under
Section 3.3(b) or Section 3.3(d) by means of an offset or otherwise, then
Merchant shall (or if Merchant shall be unable to or otherwise for any reason
fails to, and the Administrative Agent or any Lender has received any funds in
respect of such overfunding, the Administrative Agent, on behalf of the Lenders,
shall) disgorge and remit such overfunded amount to Agent within two
(2) business days of written demand thereof by Agent (with respect to the
Administrative Agent, not to exceed the amounts actually received by the
Administrative Agent and the Lenders in connection with the Sale, the sale or
other disposition of the Merchant’s Consignment Goods, the sale or other
disposition of the DSW Merchandise, the sale or other disposition of the
Additional Agent Merchandise and the sale or other disposition of the Owned
FF&E); and (xxvi) so long as the Sale is conducted in accordance with the Sale
Guidelines and the Approval Order and in a safe and professional manner, Agent
shall be deemed to be in compliance with any Applicable General Laws.

(c) Merchant shall use reasonable best efforts to obtain entry of the Bidding
Procedures Order (as defined below) on or prior to March 22, 2017 and the
Approval Order on or prior to April 6, 2017 (the “Approval Order Deadline”).

(d) Subject to entry of the Approval Order, Agent shall be authorized to
advertise the Sale as a “going out of business”, “total liquidation”, “store
closing”, “sale on everything”, “everything must go”, or similar-themed sale,
and the Approval Order shall provide that Agent shall be required to comply with
applicable federal, state and local laws, regulations and ordinances, including,
without limitation, all laws and regulations relating to advertising,
permitting, privacy, consumer protection, occupational health and safety and the
environment, together with all applicable statutes, rules, regulations and
orders of, and applicable restrictions imposed by, governmental authorities
(collectively, the “Applicable General Laws”), other than all applicable laws,
rules and regulations in respect of “going out of business”, “total
liquidation”, “store closing”, “sale on everything”, “everything must go” or
similar-themed sales, including laws restricting safe, professional and
non-deceptive, customary advertising such as signs, banners, posting of signage,
and use of sign-walkers solely in connection with the Sale and including
ordinances establishing license or permit requirements, waiting periods, time
limits or bulk sale restrictions that would otherwise apply to the Sale, but
excluding those designed to

 

4



--------------------------------------------------------------------------------

protect public health and safety (collectively, the “Liquidation Sale Laws”);
provided that Agent shall conduct the Sale in accordance with the terms of this
Agreement, the Sale Guidelines (subject to any side letter entered into with any
landlord for a Store as provided in the Approval Order) and the Approval Order.

Section 3. Consideration to Merchant and Agent.

3.1 Payments to Merchant.

(a) As a guaranty of Agent’s performance hereunder, Agent guarantees that
Merchant shall receive fifty-one percent (51.0%) (the “Guaranty Percentage”) of
the aggregate Retail Price of the Merchandise (the “Guaranteed Amount”). The
Agent shall pay to Merchant the Guaranteed Amount and the Sharing Amount due to
Merchant (if any) in the manner and at the times specified in Section 3.3. The
Guaranteed Amount will be calculated based upon the aggregate Retail Price of
the Merchandise included in the Sale as determined by (A) the Final Inventory
Report, (B) the aggregate Retail Price of the Distribution Center Merchandise
included in the Sale, (C) the aggregate Retail Price of Merchandise subject to
Gross Rings (as adjusted for shrinkage per this Agreement), (D) the aggregate
Retail Price of On-Order Merchandise included in the Sale, (E) the aggregate
Retail Price of Returned Merchandise and (F) any other adjustments to Retail
Price as expressly contemplated by this Agreement (in the case of the foregoing
clauses (B) through (F), not otherwise included in the Inventory Taking or the
calculation of the aggregate Retail Price of the Merchandise included in the
Sale).

(b) The Guaranty Percentage has been fixed based upon (i) the aggregate Retail
Price of the Merchandise included in the Sale being not less than
$145,000,000.00 (the “Merchandise Threshold”) and (ii) the aggregate Retail
Price of the Merchandise included in the Sale being not more than
$153,000,000.00 (the “Merchandise Ceiling”). To the extent that the aggregate
Retail Price of the Merchandise included in the Sale is less than the
Merchandise Threshold or greater than the Merchandise Ceiling, the Guaranty
Percentage shall be adjusted in accordance with Exhibit 3.1(b) annexed hereto.
Any adjustment to the Guaranty Percentage provided for under this Section 3.1(b)
shall be cumulative with, and in addition to, any other adjustment provided for
under this Agreement.

3.2 Compensation to Agent, Sharing:

(a) After Proceeds are used to repay Agent for amounts paid on account of the
Guaranteed Amount and to pay Expenses, all remaining Proceeds shall be allocated
in the following order of priority: FIRST: to Agent in an amount equal to four
percent (4.0%) of the aggregate Retail Price of the Merchandise (“Agent’s Fee”);
and THEREAFTER: fifty percent (50.0%) to Agent and fifty percent (50.0%) to
Merchant (“Sharing Amounts”).

(b) In addition to the Guaranteed Amount and Merchant’s Sharing Amount, Agent
shall pay to Merchant an amount equal to five percent (5%) of the gross proceeds
(net of Sales Taxes) of the sale of Additional Agent Merchandise (the
“Additional Agent Merchandise Fee”). All proceeds of the sale of Additional
Agent Merchandise in excess of the Additional Agent Merchandise Fee shall be
retained by Agent (the “Additional Agent Merchandise Proceeds”).

 

5



--------------------------------------------------------------------------------

(c) To the extent that there is Merchandise remaining at the Sale Termination
Date (the “Remaining Merchandise”), and subject to Agent’s performance of its
material obligations under this Agreement, such Remaining Merchandise shall be
deemed transferred to Agent free and clear of all liens, claims, interests and
encumbrances of any kind or nature (including, without limitation, any liens in
favor of the Administrative Agent or any Lender). Agent and its affiliates shall
be authorized to sell or otherwise dispose of the Remaining Merchandise with all
logos, brand names, and other intellectual property on the Merchandise intact,
and shall be authorized to advertise the sale of the Remaining Merchandise using
Merchant’s name and logo. The gross proceeds received by Agent from such
disposition (net of Sales Taxes) shall constitute Proceeds hereunder.

3.3 Proceeds; Time of Payments; Control of Proceeds.

(a) For purposes of this Agreement, “Proceeds” shall mean the aggregate of
(a) the total amount (in dollars) of all sales of Merchandise made under this
Agreement and all service revenue received by Merchant, in each case during the
Sale Term and exclusive of Sales Taxes; (b) the portion of all sales of DSW
Merchandise (exclusive of Sales Taxes) that Merchant is entitled to retain
pursuant to existing consignment arrangements with DSW; (c) all proceeds of
Merchant’s insurance for loss or damage to Merchandise arising from events
occurring during the Sale Term; (d) all amounts received from customers or other
third parties on account of postage, courier, overnight mail or other shipping
charges related to the delivery of Merchandise; and (e) any and all proceeds
received by Agent from the disposition of Remaining Merchandise (exclusive of
Sales Taxes). For the avoidance of doubt: (1) proceeds from the sales at the
Stores for periods prior to the Sale Commencement Date; (2) all proceeds from
the sale of Merchant’s Consignment Goods pursuant to Section 5.4 hereof; (3) all
proceeds from the sale of Additional Agent Merchandise pursuant to Section 8.9
hereof; (4) all proceeds of Merchant’s insurance for loss or damage to
Merchandise arising from events occurring prior to the Sale Commencement Date;
(5) all proceeds from the sale or other disposition of Owned FF&E; and (6) all
payments made by Agent on account of the Guaranteed Amount, the Sharing Amount
(if any), Expenses, and the Letter of Credit, shall, in each case, not
constitute “Proceeds” hereunder.

(b) On the Sale Commencement Date, Agent shall pay to Merchant an amount (the
“Initial Guaranty Payment”) equal to eighty-five percent (85%) of the estimated
Guaranteed Amount of the Retail Price of Merchandise (based upon Merchant’s
books and records maintained in the ordinary course as of the date immediately
preceding the Sale Commencement Date, but excluding any amounts attributable to
On-Order Merchandise) (the “Estimated Guaranteed Amount”) by wire transfer to an
account designated in writing by Merchant (“Merchant’s Account”). The balance of
the Guaranteed Amount, if any, shall be paid by Agent by wire transfer to the
Merchant’s Account on the second business day following the issuance of the
final report of the aggregate Retail Price of the Merchandise included in the
Sale by the Inventory Taking Service, after review, reconciliation and mutual
written verification thereof by Agent and Merchant (the “Final Inventory Report”
with the date of completion of such reconciliation and issuance of such Final
Inventory Report to be referred to as the “Inventory Reconciliation Date”). To
the extent that Merchant is entitled to receive any funds on account of the
Sharing Amount due to Merchant, Agent shall pay such Sharing Amount as part of
the Final Reconciliation under Section 8.7. To the extent that the Guaranteed
Amount has not been paid in full by the date of the Final Reconciliation, Agent
shall pay the unpaid portion of the Guaranteed

 

6



--------------------------------------------------------------------------------

Amount to Merchant as part of the Final Reconciliation. In the event that the
Initial Guaranty Payment exceeds the Guaranteed Amount, Merchant shall pay to
Agent the amount by which the Initial Guaranty Payment exceeds the Guaranteed
Amount on the second business day following the issuance of the Final Inventory
Report.

(c) All Proceeds shall be controlled by Agent in the manner provided for below.

(i) Agent may (but shall not be required to) establish its own accounts
(including without limitation credit card accounts and systems), dedicated
solely for the deposit of the Proceeds (including, without limitation, credit
card Proceeds) and other amounts contemplated by this Agreement and the
disbursement of amounts payable to Agent hereunder (the “Agency Accounts”), and
Merchant shall promptly, upon Agent’s reasonable request, execute and deliver
all necessary documents to open and maintain the Agency Accounts; provided,
however, Agent shall have the right, in its sole and absolute discretion, to
continue to use Merchant’s Designated Deposit Accounts (as defined below) as the
Agency Accounts in which case Merchant’s Designated Deposit Accounts shall be
deemed to be Agency Accounts. Agent shall exercise sole signatory authority and
control with respect to the Agency Accounts; provided that Merchant shall retain
sole signatory authority and control over all of Merchant’s Designated Deposit
Accounts notwithstanding Agent’s designation thereof as Agency Accounts. The
Agency Accounts shall be dedicated solely to the deposit of Proceeds (including,
without limitation, credit card Proceeds) and other amounts contemplated by this
Agreement and the distribution of amounts payable hereunder. Upon request, Agent
shall deliver to Merchant copies of all bank statements and other information
relating to such accounts; provided that, in the event Agent elects to continue
to use Merchant’s Designated Deposit Accounts as the Agency Accounts, Merchant
shall deliver to Agent copies of all bank statements and other information
relating to such accounts to enable Agent to track and trace deposited funds
that constitute Proceeds (including, without limitation, credit card Proceeds)
and other amounts contemplated by this Agreement. Merchant shall not be
responsible for, and Agent shall pay as an Expense hereunder, all bank fees and
charges, including wire transfer charges, related to the Sale with respect to
the Agency Accounts (including any such bank fees and charges, including wire
transfer charges, related to the Sale with respect to any Merchant Designated
Deposit Account that is designated by Agent as an Agency Account), whether
received during or after the Sale Term. Upon Agent’s notice to Merchant of
Agent’s designation of the Agency Accounts (other than Merchant’s Designated
Deposit Accounts), all Proceeds of the Sale (including, without limitation,
credit card Proceeds) and other amounts contemplated by this Agreement shall be
deposited into the Agency Accounts.

(ii) Agent shall have the right to use Merchant’s credit card facilities,
including Merchant’s credit card terminals and processor(s), credit card
processor coding, Merchant’s identification number(s) and existing bank accounts
for credit card transactions relating solely to the Sale and for processing
transactions relating to Additional Agent Merchandise, Merchant’s Consignment
Goods, DSW Merchandise and Owned FF&E. In the event that Agent elects to use
Merchant’s credit card facilities, Merchant shall process credit card
transactions on behalf of Agent and for Agent’s account, applying customary
practices and procedures. Without limiting the foregoing, Merchant shall
cooperate with Agent to download data from all credit card terminals each day
during the Sale Term to effect settlement with

 

7



--------------------------------------------------------------------------------

Merchant’s credit card processor(s), and shall take such other actions necessary
to process credit card transactions on behalf of Agent under Merchant’s
identification number(s). At Agent’s request, Merchant shall cooperate with
Agent to establish Merchant’s identification numbers under Agent’s name to
enable Agent to process all such credit card Proceeds (and proceeds from
Additional Agent Merchandise, Merchant’s Consignment Goods, DSW Merchandise and
Owned FF&E) for Agent’s account. Merchant shall not be responsible for, and
Agent shall pay as an Expense hereunder, all credit card fees, charges, and
chargebacks related to the Sale, whether received during or after the Sale Term.
Agent shall not be responsible for, as an Expense or otherwise, (i) any credit
card fees, charges, or chargebacks that do not relate to the Sale, whether
received prior to, during or after the Sale Term or (ii) any holdbacks against
credit card Proceeds (and proceeds from Additional Agent Merchandise, Merchant’s
Consignment Goods, DSW Merchandise and Owned FF&E) implemented by any applicable
credit card company.

(iii) Unless and until Agent establishes its own Agency Accounts (other than
Merchant’s Designated Deposit Accounts), all Proceeds (including, without
limitation, credit card Proceeds) and other amounts contemplated by this
Agreement shall be collected by Merchant and deposited on a daily basis into
depository accounts designated by, owned and in the name of, Merchant for the
Stores, which accounts shall be designated solely for the deposit of Proceeds
(including, without limitation, credit card Proceeds) and other amounts
contemplated by this Agreement, and the disbursement of amounts payable to or by
Agent hereunder (the “Designated Deposit Accounts”). The Designated Deposit
Accounts shall be cash collateral accounts, with all cash, credit card payments,
checks and similar items of payment, deposits and any other amounts in such
accounts being Proceeds or other amounts contemplated hereunder, and Merchant
hereby grants to Agent a senior security interest in each Designated Deposit
Account and all Proceeds (including, without limitation, credit card Proceeds)
and other amounts contemplated by this Agreement in such accounts from and after
the Sale Commencement Date, which security interest shall be subject to the
terms set forth in Section 15. If, notwithstanding the provisions of this
Section, Merchant, the Administrative Agent or any Lender receives or otherwise
has dominion over or control of any Proceeds, or other amounts due to Agent
(including proceeds from the sale of Additional Agent Merchandise, Merchant’s
Consignment Goods, DSW Merchandise and Owned FF&E), Merchant, the Administrative
Agent or such Lender, as applicable, shall hold the same and other amounts in
trust for Agent, and shall promptly deposit such Proceeds or other amounts due
Agent hereunder in a Designated Deposit Account or as otherwise instructed by
Agent.

(iv) Following payment of the Initial Payment, on each business day Merchant
shall reconcile with Agent the amount of, and, following delivery of the Letter
of Credit, shall promptly pay to Agent by wire transfer of immediately available
funds, all funds attributable to Proceeds (including, without limitation, credit
card Proceeds) or other amounts property of or payable to Agent hereunder
deposited into the Designated Deposit Accounts for the prior day(s) without any
offset or netting of Expenses or other amounts that may be due to Merchant.
Agent shall, within a reasonable period of time after the date of each such
payment by Merchant, notify Merchant and the Administrative Agent of any
shortfall in such payment setting forth the amount and calculation thereof in
reasonable detail, in which case, Merchant shall promptly pay to Agent funds in
the amount of such shortfall.

 

8



--------------------------------------------------------------------------------

(d) Merchant and Agent further agree that if at any time during the Sale Term,
(i) Agent holds any amounts due to Merchant under this Agreement, Agent may, in
its discretion, after two (2) business days’ notice to Merchant and the
Administrative Agent, offset such amounts being held by Agent against any
undisputed amounts due and owing by, or required to be paid by, Merchant
hereunder, and (ii) Merchant holds any amounts due to Agent under this
Agreement, Merchant may, in its discretion, after two (2) business days’ notice
to Agent, offset such amounts being held by Merchant against any undisputed
amounts due and owing by, or required to be paid by, Agent hereunder.

(e) In addition to the Guaranteed Amount, Merchant’s Sharing Amount and the
Additional Agent Merchandise Fee, Agent shall purchase all cash in the Stores on
and as of the start of business on the Sale Commencement Date on a dollar for
dollar basis and such payment shall be made as part of the first Weekly Sale
Reconciliation.

(f) If, and only to the extent, Agent over-funds any amounts in respect of the
Guaranteed Amount or any Expenses that Agent prefunds pursuant to the terms of
Section 4.1 (it being understood that amounts prefunded in respect of Expenses
shall not be subject to this Section 3.3(f) once the applicable Expenses have
been reconciled and any overfunding in respect thereof either returned to Agent
or applied to other amounts payable by Agent to Merchant) and such over-funding
cannot be recovered by Agent from Merchant under Section 3.3(b) or
Section 3.3(d) by means of an offset or otherwise, then Merchant agrees (or if
Merchant shall be unable to or otherwise for any reason fails to, and the
Administrative Agent or any Lender has received any funds in respect of such
overfunding, the Administrative Agent, on behalf of the Lenders, agrees) to
disgorge and remit such overfunded amount to Agent within two (2) business days
of written demand thereof by Agent (with respect to the Administrative Agent,
not to exceed the amounts actually received by the Administrative Agent and the
Lenders in connection with the Sale, the sale or other disposition of the
Merchant’s Consignment Goods, the sale or other disposition of the DSW
Merchandise, the sale or other disposition of the Additional Agent Merchandise
and the sale or other disposition of the Owned FF&E).

3.4 Security. In order to secure Agent’s obligations under this Agreement to pay
the balance of the Guaranteed Amount and Expenses, no later than the second
business day following the Sale Commencement Date, Agent shall furnish to
Merchant or the Administrative Agent, as Merchant’s designee, one or more
irrevocable standby letter(s) of credit, substantially in the form of Exhibit
3.4, naming Wells Fargo Bank, N.A. (the “Administrative Agent”), as
administrative agent and term agent for the lenders and term lenders (and other
secured parties) under that certain Loan, Guaranty and Security Agreement, dated
as of February 20, 2009 (as amended, supplemented or otherwise modified from
time to time prior to the date hereof, the “Existing Credit Facility”), among
Merchant, the lenders and term lenders from time to time party thereto and the
Administrative Agent (and, to the extent incurred, any postpetition financing
facility) (collectively, the “Lenders”), and Merchant as co-beneficiaries (each,
a “Beneficiary”) in the aggregate original face amount equal to the sum of:
(a) fifteen percent (15%) of the Estimated Guaranteed Amount, plus (b) the
parties’ mutually agreed upon estimate of three (3) weeks of Expenses (the
“Letter of Credit”). The Letter of Credit shall have an expiry date of no
earlier than sixty (60) days after the Sale Termination Date. Upon Lenders’
receipt of payment in full of their claims against the Merchant under Merchant’s
prepetition credit facilities (and, to the extent incurred, any postpetition
financing facility), the Administrative Agent shall

 

9



--------------------------------------------------------------------------------

promptly deliver the Letter of Credit to Merchant and take all steps necessary
to remove itself as a named co-beneficiary thereunder. Unless the parties shall
have mutually agreed that they have completed the Final Reconciliation under
this Agreement, then, at least ten (10) days prior to the initial or any
subsequent expiry date, the Beneficiaries shall receive an amendment to the
Letter of Credit solely extending (or further extending, as the case may be) the
expiry date by at least thirty (30) days. If the Beneficiaries do not receive
such amendment to the Letter of Credit on or prior to the date that is ten
(10) days before the expiry date, then the Beneficiaries shall be permitted to
draw under the Letter of Credit an amount equal to the amount(s) Merchant
asserts are then owing to Merchant (or, if less, the full amount of the Letter
of Credit) to hold as security for amounts that may become due and payable to
Merchant. In the event that Agent, after receipt of five (5) business days’
written notice, fails to pay any undisputed portion of the Guaranteed Amount or
Expenses, the Beneficiaries may draw on the Letter of Credit in an amount equal
to the unpaid, past due, amount of the Guaranteed Amount or Expenses that is not
the subject of a reasonable dispute. The Administrative Agent, Merchant and
Agent agree that, from time to time upon Agent’s request, the face amount of the
Letter of Credit shall be reduced in an amount equal to the aggregate amount of
payments (other than the Initial Guaranty Payment) made by Agent on account of
the Guaranteed Amount to the time of each such request (and Merchant and the
Administrative Agent shall cooperate with respect to each such request);
provided, however, until the Final Reconciliation has been completed, in no
event shall the face amount of the Letter of Credit be reduced to an amount less
than the parties’ mutually agreed upon estimate of three (3) weeks of estimated
Expenses. After completion of the Final Reconciliation and payment in full of
all amounts owing by Agent under this Agreement, Merchant and the Administrative
Agent shall surrender the original Letter of Credit to the issuer thereof
together with written notification that the Letter of Credit may be terminated.
Notwithstanding anything to the contrary herein or otherwise, neither Merchant
nor the Administrative Agent may draw on the Letter of Credit if Merchant, the
Administrative Agent and/or any Lender is in material default of any of their
respective obligations under this Agreement.

Section 4. Expenses of the Sale.

4.1 Expenses. Subject to and only upon entry of the Approval Order, Agent shall
be responsible for all “Expenses,” which expenses shall be paid by Agent in
accordance with Section 4.2 below. Agent and/or Merchant may review or audit the
Expenses at any time. Agent shall be obligated to pre-fund (i) the Occupancy
Expenses for the first fourteen (14) days of the Sale Term (including the Sale
Commencement Date) and (ii) any payroll-related expenses solely pertaining to
work during the Sale Term consistent with Merchant’s customary payroll funding
practices and timing. As used herein, “Expenses” shall mean the Store-level
operating expenses of the Sale which arise during the Sale Term (except to the
extent expressly stated below to include expenses regardless of whether incurred
prior to the Sale Commencement Date) and are attributable to the Sale, limited
to the following:

(a) actual payroll (including wages, commissions and overtime pay) with respect
to all Store-level Retained Employees used in connection with conducting the
Sale for actual days/hours worked at a Store during the Sale Term (including
hours worked during the Inventory Taking); provided that, Agent shall only be
obligated to pay 50% of the payroll wages for Store-level Retained Employees
used during the Inventory Taking, and Merchant shall pay the remaining 50% of
the wages for Retained Employees used during the Inventory Taking;

 

10



--------------------------------------------------------------------------------

(b) actual amounts payable by Merchant for benefits (including FICA,
unemployment taxes, workers’ compensation and healthcare insurance, but
excluding Excluded Payroll Benefits) for Store-level Retained Employees used in
the Sale, in an amount not to exceed 20.0% of the base payroll for all
Store-level Retained Employees (the “Payroll Benefits Cap”);

(c) actual Occupancy Expenses categorized on Exhibit 4.1(c) on a per category,
per Store, and per diem basis in an amount up to the respective per category per
Store per diem amounts shown on Exhibit 4.1(c) for all Stores in which the Sale
has not been terminated on such date;

(d) Retention Bonuses for Retained Employees, as provided for in Section 9.4
below;

(e) regardless of whether incurred prior to the Sale Commencement Date,
promotional costs including, without limitation, email blasts, television, and
any other advertising and/or direct mail attributable to the Sale and ordered or
requested by Agent;

(f) regardless of whether incurred prior to the Sale Commencement Date, the
costs and expenses associated with all signage, banners, sign walkers, and
interior and exterior signs that are produced for the Sale;

(g) credit card fees, bank card fees, chargebacks and credit/bank card discounts
with respect to Merchandise sold in the Sale;

(h) bank service charges (for Store, corporate accounts, and Agency Accounts),
check guarantee fees, and bad check expenses to the extent attributable to the
Sale;

(i) costs for additional Supplies at the Stores necessary to conduct the Sale as
requested by Agent;

(j) all fees and charges required to comply with Applicable General Laws and,
unless and until entry of the Approval Order, Liquidation Sale Laws in
connection with the Sale as agreed to by Agent;

(k) Store cash theft and other store cash shortfalls in the registers;

(l) regardless of whether incurred prior to the Sale Commencement Date, all
costs and expenses associated with Agent’s on-site supervision of the Stores and
Distribution Centers, including (but not limited to) any and all fees, wages,
bonuses, taxes, third party payroll costs and expenses, and deferred
compensation of Agent’s field personnel, travel to, from or between the Stores,
Distribution Centers and corporate offices, and costs and expenses relating
thereto (including reasonable and documented corporate travel to monitor and
manage the Sale);

(m) postage, courier and overnight mail charges requested by Agent to the extent
relating to the Sale, including all amounts incurred in respect of postage,
courier, overnight mail or other shipping charges related to the delivery of
Merchandise to customers;

 

11



--------------------------------------------------------------------------------

(n) fifty percent (50%) of the third-party fees and costs of the Inventory
Taking;

(o) regardless of whether incurred prior to the Sale Commencement Date, Agent’s
reasonable out-of-pocket costs and expenses, including, without limitation,
(i) legal fees and expenses (not to exceed $250,000.00; provided that such cap
shall not apply to any legal fees and expenses incurred in connection with any
good faith dispute with any person or entity (1) arising under this Agreement,
(2) in connection with Agent’s performance under this Agreement or (3) in
connection with the Bankruptcy Court’s entry of the Bidding Procedures Order or
the approval of this Agreement) incurred in connection with the review of data,
preparation, negotiation, execution of and performance under this Agreement, the
Approval Order the Letter of Credit and any ancillary documents and (ii) Agent’s
actual cost of capital (including, without limitation, any letter of credit fees
and expenses and any structuring fees, arrangement fees, upfront fees, other
fees, interest and other amounts payable to Agent’s lenders) and (iii) Agent’s
insurance costs;

(p) third party payroll processing expenses associated with the Sale;

(q) costs of transfers initiated by Agent of Merchandise between and among the
Stores during the Sale Term, including delivery and freight costs, it being
understood that Agent shall be responsible for coordinating such transfer of
Merchandise, subject, however, to the provisions of Section 4.3 below;

(r) Central Service Expenses equal to $25,000.00 per week for the Sale Term
(prorated for partial weeks) with respect to the Stores so long as Agent shall
not have vacated all of the Stores;

(s) [reserved];

(t) costs and expenses associated with temporary labor requested or obtained by
Agent for purposes of the Sale (provided any temporary labor shall not be
included in Merchant’s payroll system);

(u) actual costs and expenses associated with maintaining the Merchant’s website
or social media accounts, to the extent Agent requests the usage of the website
or applicable social media account giving rise to such costs and expenses, in an
aggregate amount not to exceed $86,000.00 during the Sale Term;

(v) costs and expenses associated with security and guard services (including
armored vehicles) in connection with the Sale (subject to the limitations set
forth in Section 4.1(c));

(w) costs and expenses associated with local and long-distance telephone and
internet/wifi expenses (subject to the limitations set forth in Section 4.1(c));

(x) a pro rata portion for the Sale Term of Merchant’s premiums in respect of
general liability, casualty, property, inventory, and other insurance policies
attributable to the Merchandise and the Stores;

 

12



--------------------------------------------------------------------------------

(y) costs and expenses associated with Store data lines, point of sale
maintenance and management of point of sale systems) (subject to the limitations
set forth in Section 4.1(c)); and

(z) the actual costs and expenses of Agent providing such additional services as
the Agent reasonably deems appropriate for the Sale.

Notwithstanding anything herein to the contrary, to the extent that any Expense
category listed in Section 4.1 is also an Occupancy Expense, the caps set forth
in Section 4.1(c) shall control and such Expenses shall not be double counted.
There will be no double counting or payment of Expenses to the extent that
Expenses appear or are contained in more than one Expense category.

As used herein, the following terms have the following respective meanings:

(i) “Central Service Expenses” means costs and expenses for Merchant’s central
administrative services necessary for the conduct and support of the Sale,
including, but not limited to, inventory control systems, payroll systems, MIS
and POS services, cash and inventory reconciliation, data processing and
reporting, email preparation and distribution, information technology and
e-commerce site updates and maintenance, accounting, office facilities at
Merchant’s central office, central administrative services and personnel to
process and perform sales audit, banking, and other normal course administrative
services customarily provided to or for the benefit of operating the
Distribution Centers and/or the Stores, hosting and maintaining Merchant’s
website and such other central office services reasonably necessary (in the
reasonable judgment of Agent) for the Sale, (collectively, “Central Services”).

(ii) “Distribution Center Expenses” means all costs and expenses of operating
the Distribution Centers, including, but not limited to, use and occupancy
expenses, Distribution Center employee payroll and other obligations, and/or
processing, transferring, consolidating, shipping, and/or delivering goods
within or from the Distribution Centers; provided that Central Services Expenses
shall not constitute Distribution Center Expenses.

(iii) “Excluded Payroll Benefits” means (i) the following benefits arising,
accruing or attributable to the period prior to, during, or after the Sale Term:
(w) vacation days or vacation pay, (x) sick days or sick leave or any other form
of paid time off, (y) maternity leave or other leaves of absence and (z) ERISA
coverage and similar contributions and/or (ii) any other benefits in excess of
the Payroll Benefits Cap, including, without limitation, any payments due under
the WARN Act.

(iv) “Occupancy Expenses” means, with respect to the Stores, base rent,
percentage rent, HVAC, utilities, CAM, storage costs, real estate and use taxes,
other taxes and licensing fees, Merchant’s association dues and expenses,
landlord promotional fees, utilities expenses, point-of-sale systems
maintenance, routine repairs, building maintenance, trash and snow removal,
housekeeping and cleaning expenses, pest control services, local and
long-distance telephone and internet/wifi expenses, security (including, without
limitation, security systems, courier and guard service, building alarm service
and alarm service maintenance), rental for furniture, fixtures and equipment and
any other categories of expenses at the Stores set forth on Exhibit 4.1(c)
attached hereto.

 

13



--------------------------------------------------------------------------------

(v) “Third Party” means, with reference to any Expenses to be paid to a Third
Party, a party which is not affiliated with or related to the Merchant.

(vi) Notwithstanding any other provision of this Agreement to the contrary,
“Expenses” shall not include: (i) Excluded Payroll Benefits; (ii) other than as
provided in Section 4.1(r), Central Service Expenses or any expenses of any kind
relating to or arising from Merchant’s corporate offices, (iii) Occupancy
Expenses or any occupancy-related expenses of any kind or nature in excess of
the respective per Store per diem amounts expressly provided for as an Expense
under Section 4.1(c); (iv) Distribution Center Expenses or any other expenses of
any kind relating to or arising from the Distribution Centers, and/or (iv) any
other costs, expenses or liabilities payable by Merchant not expressly provided
for herein, all of which shall be paid solely by Merchant. All costs or expenses
related to the Sale not included as Expenses (or otherwise designated as an
obligation of the Agent) shall be paid by Merchant promptly when due during the
Sale Term, subject to the provisions of the Bankruptcy Code and the Approval
Order. Notwithstanding anything herein to the contrary, Agent shall not have any
obligation to pay any Expenses (including, without limitation, Occupancy
Expenses) with respect to any Store or Distribution Center arising after the
Outside Date with respect to such Store or Distribution Center.

4.2 Payment of Expenses.

(a) Subject to and only upon entry of the Approval Order, Agent shall be
responsible for the payment of all Expenses out of Proceeds (or from Agent’s own
accounts if and to the extent there are insufficient Proceeds) after the payment
of the Guaranteed Amount. All Expenses incurred during each week of the Sale
(i.e. Sunday through Saturday) shall be paid by Agent to or on behalf of
Merchant, or paid by Merchant and thereafter reimbursed by Agent as provided for
herein, immediately following the Weekly Sale Reconciliation; provided, however,
in the event that the actual amount of an Expense is unavailable on the date of
the reconciliation (such as payroll), Merchant and Agent shall agree to an
estimate of such amounts, which amounts will be reconciled once the actual
amount of such Expense becomes available. Agent and/or Merchant may review or
audit the Expenses at any time.

4.3 Distribution Centers

From and after the date of this Agreement, Agent shall be responsible for
allocating and designating the shipment of Merchandise from the Merchant’s
Distribution Centers to the Stores. Merchant and Agent shall cooperate with each
other and shall mutually agree upon a schedule and allocation to the Stores of
the Merchandise located at the Distribution Centers and on-order Merchandise.
Agent shall not be entitled to make use of the Distribution Center(s) identified
in such notice in connection with the distribution of the Additional Agent
Merchandise to the Stores. Notwithstanding anything in this Agreement to the
contrary, Merchant shall not be required to keep, operate or maintain, and Agent
shall not have the right to use, the Distribution Centers from and after
April 1, 2017.

 

14



--------------------------------------------------------------------------------

Section 5. Gross Rings; Merchandise.

5.1 Inventory Taking.

(a) Commencing on the Sale Commencement Date, Merchant and Agent shall use
commercially reasonable efforts to cause to be taken a SKU level Retail Price
physical inventory of the Merchandise located in the Stores (collectively, the
“Inventory Taking”), which Inventory Taking shall be completed in each of the
Stores as soon as practicable (the date of the Inventory Taking at each Store
being the “Inventory Date” for each such Store), but in any event no later than
fourteen (14) days after the Sale Commencement Date (subject to the availability
of the Inventory Taking Service). Merchant and Agent shall jointly employ RGIS
or other mutually agreed upon national inventory taking service (the “Inventory
Taking Service”) to conduct the Inventory Taking. The Inventory Taking shall be
conducted in accordance with customary procedures and instructions, which shall
be reasonably satisfactory to Agent and Merchant (the “Inventory Taking
Instructions”). As an Expense, Agent shall be responsible for fifty percent
(50%) of cost of the Inventory Taking Service. Merchant shall be responsible for
fifty percent (50%) of cost of the Inventory Taking Service. Except as provided
in the immediately preceding two sentences and in section 4.1, Merchant and
Agent shall each bear their respective costs and expenses relative to the
Inventory Taking; provided that, Agent shall be obligated to pay fifty percent
(50%) of the payroll and related benefit costs (subject to the Benefits Cap) for
Retained Employees used during the Inventory Taking, and Merchant shall pay the
remaining fifty percent (50%) of the payroll and related benefit costs for
Retained Employees used during the Inventory Taking. Merchant, the
Administrative Agent, and Agent may each have representatives present during the
Inventory Taking, and shall each have the right to review and verify the listing
and tabulation of the Inventory Taking Service. Merchant agrees that during the
conduct of the Inventory Taking, the applicable Store shall be closed to the
public, and no sales or other transactions shall be conducted within the
applicable Store. The Inventory Taking shall not take place on Saturdays,
Sundays and federal holidays. Merchant and Agent further agree that until the
Inventory Taking in a particular Store is completed, neither Merchant nor Agent
shall: (i) move Merchandise within or about the Store so as to make any such
items unavailable for counting as part of the Inventory Taking; (ii) remove or
add any hang tags, price tickets, inventory control tags affixed to any
Merchandise or any other kind of in-store pricing signage within the Store;
(iii) transfer any Merchandise to or from that Store (other than Distribution
Center Merchandise or On-Order Merchandise, which, in each case, is distinctly
tagged or otherwise marked as such or recorded in Agent’s transfer log); or
(iv) deliver any Additional Agent Merchandise to such Store (unless distinctly
tagged or otherwise marked as such or recorded in Agent’s transfer log).
Merchant agrees to cooperate with Agent to conduct the Inventory Taking
(including without limitation by making available to Agent information relating
to sales, units, costs, Retail Price, and making available to Agent Merchant’s
books, records, work papers and personnel to the extent reasonably necessary to
calculate the Retail Price of the Merchandise). Each Store will be closed during
the Inventory Taking; provided, however, that the parties agree that the
Inventory Taking will commence at a time that will minimize the number of hours
that the Stores will be closed for business. The Inventory Taking, including,
but not limited to the Final Inventory Report, shall be reviewed, reconciled,
and mutually verified by the Merchant and Agent in writing as soon as
practicable following the Inventory Taking.

(b) At each Store, for the period from the Sale Commencement Date until the
Inventory Date for such Store, Agent and Merchant shall jointly keep (i) a
strict count of gross register receipts less applicable Sales Taxes but
excluding any prevailing discounts (“Gross Rings”), and (ii) cash reports of
sales within such Store. Register receipts shall show for each

 

15



--------------------------------------------------------------------------------

item sold the Retail Price for such item and the markdown or discount, if any,
specifically granted by Agent in connection with such Sale. Any Merchandise
included in the Sale using the Gross Rings method shall be included in
Merchandise using the actual Retail Price of the Merchandise sold plus one and
sixty-eight hundredths percent (1.68%) of the actual sales proceeds of the sale
of such Merchandise to account for shrinkage. All such records and reports shall
be made available to Agent and Merchant during regular business hours upon
reasonable notice. Any Merchandise included in the Sale using the Gross Rings
method shall be included as Merchandise.

(c) Distribution Center Merchandise and On-Order Merchandise received at a Store
after the Inventory Date for Store shall be counted and reconciled within five
(5) business days after receipt of such goods at such Store in accordance with
the procedures set forth below. Absent prior notification and agreement of
Merchant, failure to report within such five (5) business day period any
variance between the received shipment from the applicable shipping documents
(each a “Shipping Variance”), shall result in such receipts being deemed
confirmed received consistent with the applicable shipping documents. Merchant
shall have five (5) business days to verify a timely issued Shipping Variance
(each a “Shipping Variance Response”), and absent prior notification and
agreement of Agent, failure to respond to an asserted Shipping Variance within
such five (5) business day period shall result in such Shipping Variance being
deemed valid. If Merchant timely issues a Shipping Variance Response that
disputes the asserted Shipping Variance, Merchant and Agent shall cooperate with
each other to verify and resolve such dispute; provided that, in the event
Merchant and Agent are unable to resolve such dispute within ten (10) business
days from Agent’s receipt of a Shipping Variance Response from Merchant (or such
greater period as Merchant and Agent may mutually agree), such dispute shall be
resolved by the Bankruptcy Court. Distribution Center Merchandise and/or
On-Order Merchandise (where applicable) received at a Store prior to the
Inventory Date for such Store shall be counted as part of the Inventory Taking
or, to the extent sold prior to the Inventory Taking at such location, using
Gross Rings.

5.2 Merchandise Subject to This Agreement.

(a) For purposes of this Agreement, “Merchandise” shall mean all (i) new,
finished, first quality goods owned by Merchant saleable in the ordinary course
of business located at the Stores as of the Sale Commencement Date (including
Merchandise subject to Gross Rings), (ii) Defective Merchandise (to the extent
Merchant and Agent can mutually agree on the Retail Price applicable thereto and
excluding Excluded Defective Merchandise) and goods reflected on Exhibit
5.2(b)(i) (which shall be deemed to have a Retail Price equal to (i) for
purposes of calculating the Merchandise Threshold and Merchandise Ceiling, the
Retail Price of such goods as ordinarily calculated pursuant to this Agreement
and (ii) for all other purposes (including, without limitation, calculating the
Guaranteed Amount), fifty percent (50%) of the Retail Price as ordinarily
calculated pursuant to this Agreement), (iii) Returned Merchandise, subject to
Section 8.5 and (iv) Distribution Center Merchandise and On-Order Merchandise
received at the Stores in store-ready form no later than seven (7) days after
the Sale Commencement Date, provided that if such goods are received at the
Stores after such 7-day period, but on or before twenty-one (21) days after the
Sale Commencement Date (the “Receipt Deadline”), such goods shall be included in
the Sale as Merchandise at the Retail Price of each such item multiplied by the
inverse of the then prevailing Sale discount for each such item at the

 

16



--------------------------------------------------------------------------------

applicable Store. Notwithstanding the foregoing, “Merchandise” shall not
include: (1) goods which belong to sublessees, licensees, department lessees, or
concessionaires of Merchant; (2) goods held by Merchant on memo, on consignment,
or as bailee; (3) Excluded Defective Merchandise; (4) Merchant’s Consignment
Goods; (5) DSW Merchandise; (6) furniture, furnishings, trade fixtures,
machinery, equipment, office supplies, Supplies, conveyor systems, racking,
rolling stock, improvements and other personal property (collectively, “FF&E”)
or improvements to real property; provided that Agent shall be permitted to sell
Owned FF&E as set forth in Section 7 below; (7) Distribution Center Merchandise,
On Order Merchandise, or goods in the Distribution Centers, in-transit or on
order received at the Stores after the Receipt Deadline or other than in a
store-ready form; (8) Additional Agent Merchandise; (9) any inventory of any
kind or nature that is held for rental or lease; and (10) greeting cards, gift
cards (third-party or Merchant branded).

(b) As used in this Agreement, the following terms have the respective meanings
set forth below:

“Defective Merchandise” means any item of Merchandise which is not new,
finished, first-quality, saleable goods sold in the ordinary course. Examples of
Defective Merchandise include but are not limited to goods that are used,
damaged, defective, scratched, soiled, ripped, torn, stained, faded, discolored,
dented, shopworn, out of box (if normally sold as new in-the-box, but excluding
display items which are not otherwise damaged or defective and for which the
box, all related packaging and all accompanying directions and warranty
information are on hand), missing pieces, mismatched, mismated or near-sized,
parts, items typically sold as a set which are incomplete, gift with purchase
items and Out-of-Season Goods.

“Distribution Center Merchandise” means all new, finished, first-quality goods
owned by Merchant and saleable in the ordinary course of business located at the
Distribution Centers and reflected on Exhibit 5.2(b).

“Excluded Defective Merchandise” means (a) any item of Defective Merchandise
that is (1) not saleable in the ordinary course because it is so damaged or
defective that it cannot reasonably be used for its intended purpose or
(2) mismatched, mismated or near-sized, (b) any item of Defective Merchandise
for which the parties cannot mutually agree upon a Retail Price, and
(c) inventory of any kind or nature, wherever located, that was, is or becomes
during the Sale Term subject to a bona fide, credible, written claim of
trademark (or other intellectual property) infringement by any third party.
Excluded Defective Merchandise shall be identified as such during the Inventory
Taking. Excluded Defective Merchandise located in the Stores shall be identified
and counted during the Inventory Taking and thereafter removed from the sales
floor and segregated. To the extent that goods in the Distribution Centers or
on-order goods constitute Excluded Defective Merchandise and such goods arrive
at the Stores despite Merchant’s covenant not to ship such goods to the Stores,
such goods shall be identified during the Inventory Taking or, to the extent
such goods arrive in a Store after the Inventory Date for such Store, such goods
shall be reasonably identified by Agent within five (5) business days of receipt
of at such Store and thereafter removed from the sales floor and/or segregated.

“Merchandise File” means Merchant’s “SKULocationBySubclass.txt” file, together
with all updated files received on or prior to the Sale Commencement Date.

 

17



--------------------------------------------------------------------------------

“On-Order Merchandise” means all new, finished, first-quality goods owned by
Merchant and saleable in the ordinary course of business that are on-order or
in-transit and reflected on Exhibit 5.2(b).

“Out-of-Season Goods” means goods specifically related to holidays occurring
outside the Sale Term, such as Christmas, New Year’s Day, Valentine’s Day, St.
Patrick’s Day, Easter, Bastille Day, Independence Day, Halloween and
Thanksgiving. For the avoidance of doubt, the Merchandise reflected on Exhibit
5.2(b)(i) shall not be deemed Out-of-Season Goods.

5.3 Valuation.

(a) For purposes of this Agreement, “Retail Price” shall mean with respect to
each item of Merchandise, determined on an SKU basis as of the Sale Commencement
Date, the lowest of the lowest ticketed price, file price (as reflected on the
Merchandise File), marked price, shelf price, hang-tag price, stickered price,
PLU price, or other hard-marked price, excluding, however, all Excluded Pricing
Adjustments. For purposes of calculating Retail Price, if an item of Merchandise
of the same SKU has more than one ticketed price, file price (as reflected on
the Merchandise File), marked price, shelf price, hang-tag price, stickered
price, PLU price, or other hard-marked price, or if multiple items of the same
SKU have different ticketed, file (as reflected on the Merchandise File),
marked, shelf, hang-tag, stickered, PLU, or other hard-marked prices and such
pricing does not otherwise qualify as an Excluded Pricing Adjustment, the lowest
ticketed price, file price (as reflect on the Merchandise File), marked price,
shelf price, hang-tag price, stickered price, PLU price, or other hard-marked
price on any such item shall prevail for such item or for all such items within
the same SKU, as the case may be, that are located within the same location (as
the case may be, the “Lowest Location Price”), unless it is reasonably
determined by Merchant and Agent that the applicable Lowest Location Price was
mismarked, normal course markdowns had not been reflected or taken, or such item
was priced because it was damaged or marked as “as is,” in which case the
correct price shall control; provided, however, in determining the Lowest
Location Price with respect to any item of Merchandise at a Store, the Lowest
Location Price shall be determined based upon the lowest Retail Price of such
item on a per location basis. No adjustment to Retail Price shall be made with
respect to different Retail Prices for items located in different locations.

(b) Notwithstanding the provisions of Section 5.3(a), Excluded Pricing
Adjustments shall not be taken into account in determining the Retail Price of
any item of Merchandise. For purposes of this Agreement, the term “Excluded
Pricing Adjustments” means the following discounts or price adjustments offered
by Merchant: (i) temporary point of sale discounts or similar temporary
adjustments; (ii) employee discounts; (iii) member or customer appreciation
points or coupons; (iv) multi-unit purchase discounts; (v) adjustments for
damaged, defective or “as is” items; (vi) coupons (Merchant’s or competitors),
catalog, website, or circular prices, or “buy one get one” type discounts;
(vii) customer savings pass discounts or “bounce back” coupons, or discounts for
future purchases based on dollar value of past purchases; (viii) obvious
ticketing or marking errors; (ix) instant (in store) or mail in rebates; or
(x) similar customer specific, temporary, or employee non-product specific
pricing or accommodations.

 

18



--------------------------------------------------------------------------------

5.4 Excluded Goods. Merchant shall retain all responsibility for any goods not
included as “Merchandise” hereunder. If the Merchant elects at the beginning of
the Sale Term, Agent shall accept goods not included as “Merchandise” hereunder
(other than DSW Merchandise) for sale at prices mutually agreed upon by Agent
and Merchant (such goods, “Merchant’s Consignment Goods”). The Agent shall
retain 20% of the receipts (net of Sales Taxes) for all sales of Merchant’s
Consignment Goods, and Merchant shall receive 80% of the receipts (net of Sales
Taxes) in respect of such sales. Merchant shall receive its share of the
receipts of sales of Merchant’s Consignment Goods on a weekly basis, immediately
following the Weekly Sale Reconciliation. If Merchant does not elect to have
Agent sell goods not included as Merchandise or Merchant and Agent are unable to
agree upon prices, then all such items will be removed by Merchant from the
Stores at Merchant’s expense as soon as practicable and shall not be shipped to
the Stores from the Distribution Centers absent Agent’s express written consent.
Agent shall have no cost, expense or responsibility in connection with any goods
not included in Merchandise.

5.5 DSW Merchandise. Agent shall accept for sale all new, finished, first
quality goods held by Merchant pursuant to consignment arrangements with DSW
Inc. or its subsidiaries (collectively “DSW”) that are saleable in the ordinary
course of business and located at the Stores as of the Sale Commencement Date
(the “DSW Merchandise”). For the avoidance of doubt, goods subject to such
consignment arrangements shall be treated as DSW Merchandise (and not as
Merchandise) regardless of whether DSW’s consignment interest is legal, valid or
binding or has been properly perfected. The portion of all receipts of sales of
DSW Merchandise (exclusive of Sales Taxes) that Merchant is entitled to retain
pursuant to all such existing consignment arrangements with DSW shall be treated
as Proceeds hereunder (it being agreed that nothing in this Agreement shall
prohibit Merchant from paying to DSW any portion of the receipts of sales of DSW
Merchandise (exclusive of Sales Taxes) required to be paid to DSW under the
terms of agreements with DSW as in existence on the date hereof).

Section 6. Sale Term.

6.1 Term. Subject to satisfaction of the conditions precedent set forth in
Section 10 hereof (including, without limitation, the entry of the Approval
Order), the Sale shall commence at each Store on the first business day
following the entry of the Approval Order, but no later than April 7, 2017 (such
date, the “Sale Commencement Date”). Agent shall complete the Sale at each Store
no later than May 31, 2017 (the “Sale Termination Date”, and the period from the
Sale Commencement Date to the Sale Termination Date as to each Store being the
“Sale Term”). Notwithstanding the foregoing, Agent may, in its discretion,
earlier terminate the Sale on a Store-by-Store basis upon not less than seven
(7) days’ prior written notice (a “Vacate Notice”) to Merchant. In the event
Agent fails to provide Merchant with such timely notice, Agent shall be liable
for and pay Occupancy Expenses for the days by which notice of a Store closing
was less than seven (7) days. The “Vacate Date” with respect to any Store shall
be the later of (i) the date on which Agent actually vacates such Store in
accordance with the provisions of Section 6.2 and (ii) the date that is seven
days after the date on which a Vacate Notice with respect to such Store is
delivered to Merchant.

6.2 Vacating the Store. At the conclusion of the Sale, Agent agrees to leave
each Store in “broom clean” condition, ordinary wear and tear excepted, except
for unsold items of Owned FF&E which may be abandoned by Agent in place in a
neat and orderly manner pursuant to Section 7 below. Agent shall vacate each
Store on or before the Sale Termination

 

19



--------------------------------------------------------------------------------

Date as provided for herein, at which time Agent shall surrender and deliver the
Store premises, and Store keys, to Merchant. Agent’s obligations to pay all
Expenses, including Occupancy Expenses, for each Store to the extent required by
Section 4.1 shall continue until the date (the “Outside Date”) that is the
earlier of (a) the Sale Termination Date and (b) the later of (i) the applicable
Vacate Date for such Store and (ii) the fifteenth (15th) day of the calendar
month in which the Vacate Date for such Store occurs; provided, however, during
the period between the Vacate Date with respect to any Store and the fifteenth
(15th) day of the calendar month during which such Vacate Date occurs, Agent’s
obligation to pay Expenses with respect to such Store shall be limited to
payment of Occupancy Expenses actually payable by Merchant with respect to such
Store. All assets of Merchant used by Agent in the conduct of the Sale (e.g.,
FF&E (other than Owned FF&E), supplies, etc.) shall be returned by Agent to
Merchant or left at the Stores, as applicable, to the extent same have not been
consumed in the conduct of the Sale or have not been otherwise disposed of
through no fault of the Agent. Where reference is made in this Section 6 to
vacating the Stores, such shall mean vacating the Stores in favor of Merchant,
its representatives or assignee and shall not mean vacating possession or
disclaimer of lease in favor of the landlord or owner of the Store premises.
Agent agrees that it shall be obligated to repair (or cause to be repaired) any
damage caused by Agent (or any representative, agent or licensee thereof) to any
Store during the Sale Term, ordinary wear and tear excepted.

Section 7. FF&E.

7.1 Owned FF&E. Agent shall sell all FF&E at the Stores, the Distribution
Centers and Merchant’s corporate offices owned by Merchant (the “Owned FF&E”)
pursuant to a commission structure whereby Agent shall be entitled to receive a
commission equal to eighteen percent (18.0%) of the gross proceeds (net only of
sales taxes) from the sale of any Owned FF&E; provided, however, that Merchant
shall be responsible for the payment of all expenses (including reimbursement to
Agent where applicable) incurred in connection with the disposition of the Owned
FF&E in accordance with a budget to be mutually agreed upon between the Merchant
and Agent following execution of this Agreement.

7.2 Abandonment of FF&E. Agent shall be authorized to abandon any and all sold
and unsold Owned FF&E in place without any cost or liability to any party. Agent
shall have no responsibility whatsoever with respect to any FF&E located at the
Stores, the Distribution Centers or Merchant’s corporate offices which is not
owned by Merchant.

7.3 Guaranty. If each of Agent, Merchant and the Administrative Agent agree in
their sole discretion to do so, Agent and the Merchant shall be permitted to
negotiate and enter a guaranteed proceeds arrangement with respect to the Owned
FF&E.

7.4 Representations. Merchant hereby represents to Agent that (i) subject to the
Sale Order, all Owned FF&E may be sold by Agent on Merchant’s behalf, free and
clear of all claims, liens and encumbrances of any kind and (ii) all such Owned
FF&E is devoid of Hazardous Materials. Anything in this Agreement to the
contrary notwithstanding, Agent will not have any obligation whatsoever to
purchase, sell, make, store, handle, treat, dispose, generate, transport or
remove any Hazardous Materials that may be located at the Stores, the
Distribution Centers or Merchant’s corporate offices. Agent shall have no
liability to any party for any environmental action brought (i) that is related
to the storage, handling, treatment,

 

20



--------------------------------------------------------------------------------

disposition, generation, or transportation of Hazardous Materials, or (ii) in
connection with any remedial actions associated therewith or the Stores, the
Distribution Centers or Merchant’s corporate offices. Merchant (and not Agent)
shall be solely responsible to remove from the Stores, the Distribution Centers
and Merchant’s corporate offices all Hazardous Materials. For purposes of this
Agreement, the term “Hazardous Materials” means, collectively, any chemical,
solid, liquid, gas, or other substance having the characteristics identified in,
listed under, or designated pursuant to (i) the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, 42 U.S.C.A.
9601(14), as a “hazardous substance”, (ii) the Resource Conservation and
Recovery Act, 42 U.S.C.A. 6903(5) and 6921, as a “hazardous waste”, or (iii) any
other laws, statutes or regulations of a government or political subdivision or
agency thereof, as presenting an imminent and substantial danger to the public
health or welfare or to the environment or as otherwise requiring special
handling, collection, storage, treatment, disposal, or transportation.

Section 8. Conduct of the Sale.

8.1 Rights of Agent. In addition to any other rights granted to Agent elsewhere
in this Agreement, Agent shall be permitted to conduct the Sale as a “going out
of business”, “total liquidation”, “store closing”, “sale on everything”,
“everything must go” or similar sale throughout the Sale Term without compliance
with any Liquidation Sale Laws. The Agent shall conduct the Sale in the name of
and on behalf of the Merchant in a commercially reasonable manner and in
compliance with the terms of this Agreement and subject to the Approval Order.
Agent shall conduct the Sale in accordance with the sale guidelines attached
hereto as Exhibit 8.1 (the “Sale Guidelines”). In addition to any other rights
granted to Agent hereunder in conducting the Sale the Agent, in the exercise of
its reasonable discretion shall have the right:

(a) to establish Sale prices and discounts and Store hours;

(b) except as otherwise expressly included as an Expense, to use without charge
during the Sale Term all FF&E, bank accounts, computer hardware and software,
existing Supplies, intangible assets (including Merchant’s trademarks, trade
names, logos and tax identification numbers), Store keys, case keys, security
codes and safe and lock combinations required to gain access to and operate the
Stores and the Distribution Centers, and any other assets of the Merchant
located at the Stores or the Distribution Centers (whether owned, leased, or
licensed);

(c) except as otherwise expressly included as an Expense, (i) to be provided by
Merchant with central office facilities, central administrative services and
personnel to process and perform Central Services and provide other central
office services reasonably necessary for or incident to the Sale (including, but
not limited to, use of Merchant’s central office facilities, central
administrative services, and personnel to process payroll, perform MIS, and
provide other central office services necessary for the Sale to the extent that
such services are normally provided by Merchant in house); (ii) to use
reasonably sized offices located at Merchant’s central office facility to effect
the Sale; and (iii) to use all customer lists, mailing lists, email lists, and
web and social networking sites utilized by Merchant in connection with its
business (but solely in connection with the Sale and pursuant to such reasonable
restrictions requested by Merchant in order for Merchant to comply with its
privacy policy and applicable laws governing the use and dissemination of
confidential consumer personal data);

 

21



--------------------------------------------------------------------------------

(d) to establish and implement advertising, signage and promotion programs
consistent with the “going out of business”, “total liquidation”, “store
closing”, “sale on everything”, “everything must go”, or similar themed
including without limitation by means of media advertising, interior and
exterior signs and banners, A-frames, sign walkers and similar signage;

(e) to transfer Merchandise between and among the Stores at Agent’s expense;
provided, however, the Agent shall not transfer Merchandise between and among
Stores so as to make the Merchandise unavailable for purposes of the Inventory
Taking;

(f) to transfer Merchandise from the Distribution Center to the Stores;

(g) to supplement the Merchandise at the Stores with Additional Agent
Merchandise in accordance with Section 8.9 hereof; and

(h) to conduct the Sale in accordance with the Sale Guidelines.

8.2 Terms of Sales to Customers; Final/As Is Sales. All sales of Merchandise
will be “final sales” and “as is,” and appropriate signage and sales receipts
will reflect the same. Agent shall not warrant the Merchandise in any manner,
but will, to the extent legally permissible, pass on all manufacturers’
warranties to customers. All sales will be made only for cash, nationally
recognized bank credit and debit cards. Through the date that is thirty
(30) days following the Sale Commencement Date, Agent shall accept or honor
employee discounts, coupons, or other customer loyalty programs, rewards or
other discounts that were in effect immediately prior to the Sale Commencement
Date (collectively, the “Pre-Sale Customer Rewards Programs”). Merchant shall
reimburse Agent in cash for discounts and other amounts incurred in connection
with honoring or accepting such Pre-Sale Customer Rewards Programs during such
period as part of the weekly sale reconciliation provided for in Section 8.7(a).
Agent shall clearly mark all receipts for the Merchandise sold at the Stores
during the Sale Term so as to distinguish such Merchandise from the goods sold
prior to the Sale Commencement Date.

8.3 Sales Taxes.

(a) During the Sale Term, all sales, excise, gross receipts and other taxes
attributable to sales of Merchandise, Additional Agent Merchandise, Merchant’s
Consignment Goods, DSW Merchandise and/or Owned FF&E (except to the extent such
sales are exempt) as indicated on Merchant’s point of sale equipment (other than
taxes on income, but specifically including, without limitation, gross receipts
taxes) payable to any taxing authority having jurisdiction (collectively, “Sales
Taxes”) shall be added to the sales price of Merchandise, Additional Agent
Merchandise, Merchant’s Consignment Goods, DSW Merchandise and/or Owned FF&E and
collected by Agent, on Merchant’s behalf, at the time of sale. All Sales Taxes
shall be deposited into a segregated account designated by Merchant and Agent
solely for the deposit of such Sales Taxes (the “Sales Taxes Account”). Merchant
shall prepare and file all applicable reports and documents required by the
applicable taxing authorities, and Merchant shall promptly pay all Sales Taxes
from the Sales Taxes Account. Merchant will be given access

 

22



--------------------------------------------------------------------------------

to the computation of gross receipts for verification of all such tax
collections. Provided that Agent performs its responsibilities in accordance
with this Section 8.3, Agent shall have no further obligation to the Merchant,
the Administrative Agent, the Lenders, any taxing authority, or any other party,
and Merchant (and the Administrative Agent to the extent the Administrative
Agent or any Lender has received any funds on account of Sales Taxes) shall
indemnify and hold harmless Agent and its officers, directors, employees, agents
and supervisors (collectively, “Agent Indemnified Parties”) from and against any
and all costs, including, but not limited to, reasonable attorneys’ fees,
assessments, fines or penalties which Agent or any Agent Indemnified Party
sustains or incurs as a result or consequence of the failure by Merchant to
promptly pay such taxes to the proper taxing authorities and/or the failure by
Merchant to promptly file with such taxing authorities all reports and other
documents required by applicable law to be filed with or delivered to such
taxing authorities. If Agent fails to perform its responsibilities in accordance
with this Section 8.3, and provided Merchant complies with its obligations under
this Section 8.3, Agent shall indemnify and hold harmless Merchant from and
against any and all costs, including, but not limited to, reasonable attorneys’
fees, assessments, fines or penalties which Merchant sustains or incurs as a
result or consequence of the failure by Agent to collect Sales Taxes and/or the
failure by Agent to promptly deliver any and all reports and other documents
required to enable Merchant to file any requisite returns with such taxing
authorities.

(b) Without limiting the generality of Section 8.3(a) hereof, it is hereby
agreed that, as Agent is conducting the Sale solely as agent for the Merchant,
various payments that this Agreement contemplates that one party may make to the
other party (including the payment by Agent of the Guaranteed Amount) do not
represent the sale of tangible personal property and, accordingly, are not
subject to Sales Taxes.

8.4 Supplies. Agent shall have the right to use, without charge, all existing
supplies located at the Stores, Distribution Centers and corporate office(s),
including, without limitation, boxes, bags, paper, twine and similar sales
materials (collectively, “Supplies”). In the event that additional Supplies are
required in any of the Stores during the Sale, Merchant agrees to promptly
provide the same to Agent, if available, for which Agent shall reimburse the
Merchant at Merchant’s cost therefor; provided, however, that if reasonably
requested by Agent, Merchant shall assist Agent in obtaining supplies, at
Agent’s expense, from Merchant’s vendors at Merchant’s usual and customary costs
for such supplies.

8.5 Returns of Merchandise. Agent shall accept returns of goods sold by Merchant
prior to the Sale Commencement Date (“Returned Merchandise”) for thirty
(30) days following the Sale Commencement Date, provided that such return is in
compliance with Merchant’s return policy in effect immediately prior to the Sale
Commencement Date. If such Returned Merchandise is otherwise “Merchandise” it
shall be included in the Sale at its Retail Price multiplied by the inverse of
the then prevailing Sale discount on the date of the return. Subject to
Merchant’s reimbursement to Agent in accordance with the terms of this
Section 8.5, the aggregate Retail Price of the Merchandise shall be increased by
the adjusted Retail Price of any Returned Merchandise included in Merchandise
(determined in accordance with this Section 8.5). In addition, Merchant shall
reimburse Agent in cash for any refunds or credits Agent is required to issue to
customers in respect of any Returned Merchandise during each Weekly Sale
Reconciliation provided for in Section 8.7. Any increases in the Guaranteed
Amount as a result of Returned Merchandise shall be paid by Agent as part of the
Final Reconciliation.

 

23



--------------------------------------------------------------------------------

8.6 Gift Certificates. Through the date that is fourteen (14) days following the
Sale Commencement Date, Agent shall accept Merchant’s gift certificates, gift
cards, return credits, and similar merchandise credits issued by Merchant
(collectively, the “Gift Certificates”). Merchant shall reimburse Agent in cash
for such amounts during the Weekly Sale Reconciliation provided for in
Section 8.7. Neither Agent nor Merchant shall sell any Gift Certificates.

8.7 Sale Reconciliation. On each Wednesday during the Sale Term, Agent and
Merchant shall cooperate to reconcile Expenses of the Sale, make
payments/setoffs on account of the Guaranteed Amount, Agent’s Fee, Sharing
Amounts, sales of Owned FF&E, and reconcile such other Sale-related items as
either party shall reasonably request, in each case for the prior week or
partial week (i.e. Sunday through Saturday), all pursuant to procedures agreed
upon by Merchant and Agent (the “Weekly Sale Reconciliation”). Within thirty
(30) days after the end of the Sale Term, or as soon as practicable thereafter,
Agent and Merchant shall complete a final reconciliation of the Sale (the “Final
Reconciliation”), the written results of which shall be certified by
representatives of each of the Merchant and Agent as a final settlement of
accounts between the Merchant and Agent. Within five (5) days after the
completion of the Final Reconciliation and execution of a settlement letter
including an appropriate mutual release, Agent shall pay to Merchant, or
Merchant shall pay to Agent, as the case may be, any and all amounts due the
other pursuant to the Final Reconciliation. Such settlement and Final
Reconciliation shall be deemed approved pursuant to section 105(a) of the
Bankruptcy Code and rule 9019 of the Federal Rules of Bankruptcy Procedure
without further order of the Bankruptcy Court (other than the Approval Order).
In the absence of an order of the Bankruptcy Court to the contrary, no disputed
amounts owing hereunder shall be paid until the dispute has been resolved by
agreement of the Parties or as determined by the Bankruptcy Court. During the
Sale Term, and thereafter until all of Merchant’s and Agent’s obligations under
this Agreement have been satisfied, Merchant and Agent shall have reasonable
access to Merchant’s and Agent’s records with respect to the Sale (including,
but not limited to, Retail Price, Merchandise, Expenses, and Proceeds) to review
and audit such records.

8.8 Force Majeure. If any casualty, act or threatened act of terrorism, or act
of God prevents or substantially inhibits the conduct of business in the
ordinary course at any of the Stores for a period of four (4) days, the
Merchandise located at such Store shall, in Agent’s reasonable discretion (after
consultation with the Merchant), be eliminated from the Sale and considered to
be deleted from this Agreement as of the date of such event, and Agent and
Merchant shall have no further rights or obligations hereunder with respect
thereto; provided, however, that (i) the proceeds of any insurance attributable
to such Merchandise shall constitute Proceeds hereunder, and (ii) the Guaranteed
Amount shall be reduced to account for any Merchandise eliminated from the Sale
which is not the subject of insurance proceeds, and Merchant shall within five
(5) days following written demand by Agent reimburse Agent for the amount the
Guaranteed Amount is so reduced.

 

24



--------------------------------------------------------------------------------

8.9 Additional Agent Merchandise.

(a) Agent shall be entitled to include in the Sale supplemental merchandise
procured by Agent which is of like kind, and no lesser quality to the
Merchandise located in the Stores as of the Sale Commencement Date (“Additional
Agent Merchandise”). Agent shall be responsible for payment of the costs
associated with procuring any Additional Agent Merchandise and all costs and
expenses related to, or incurred in connection with, the marketing and sale of
the Additional Agent Merchandise, which costs shall not constitute Expenses
hereunder.

(b) The Additional Agent Merchandise shall at all times and for all purposes be
the exclusive property of, and subject to the control of, Agent. Merchant, the
Administrative Agent and the Lenders shall cooperate with Agent with respect to
all filings (including, without limitation, UCC-1 financing statements) and
other actions to the extent reasonably requested by Agent in connection with the
Additional Agent Merchandise. If requested by Agent, Merchant shall, at Agent’s
sole expense (and not as an Expense hereunder), insure the Additional Agent
Merchandise and, if required, promptly file any proofs of loss with regard to
same with Merchant’s insurers.

(c) Any transactions relating to the Additional Agent Merchandise are, and shall
be construed as, a true consignment from Agent to Merchant. Merchant
acknowledges, and the Approval Order (as and when applicable) shall provide,
that the Additional Agent Merchandise shall be consigned to Merchant as a true
consignment under Article 9 of the Uniform Commercial Code (the “UCC”). Agent is
hereby granted a legal, valid and binding first priority security interest in
(i) the Additional Agent Merchandise and (ii) the Additional Agent Merchandise
proceeds, which security interest Agent shall be authorized to perfect prior to
entry of the Approval Order, but which security interest shall, if not sooner
perfected, be deemed perfected pursuant to the Approval Order without the
requirement of filing UCC financing statements or providing notifications to any
prior secured parties (provided that Agent is hereby authorized to deliver any
notices and file any financing statements and amendments thereof under the
applicable UCC identifying Agent’s interest in the Additional Agent Merchandise
(and any proceeds from the sale thereof) as consigned goods thereunder and the
Merchant as the consignee therefor, and Agent’s security interest in such
Additional Agent Merchandise and Additional Agent Merchandise proceeds). The
Administrative Agent, on behalf of itself and the Lenders, hereby consents to
the payment to Agent of Additional Agent Merchandise Proceeds (subject to
Agent’s obligation with respect to the Additional Agent Merchandise Fee payable
hereunder).

(d) In order to distinguish the Additional Agent Merchandise from the
Merchandise located in the Stores, Agent shall mark the Additional Merchandise
using either a “dummy” SKU or department number, or in such other manner as
shall enable Merchant and Agent to distinguish sales of the Additional Agent
Merchandise from sales of the Merchandise. Additionally, Agent shall provide
signage in the Stores notifying customers that the Additional Agent Merchandise
has been included in the Sale.

8.10 Right to Monitor. Merchant shall have the right to monitor the Sale and
activities attendant thereto and to be present in the Stores during the hours
when the Stores are open for business; provided that Merchant’s presence does
not unreasonably disrupt the conduct of the Sale. Merchant shall also have a
right of access to the Stores at any time in the event of an emergency situation
and shall promptly notify Agent of such emergency.

 

25



--------------------------------------------------------------------------------

Section 9. Employee Matters.

9.1 Merchant’s Employees. Agent may use Merchant’s Store employees in the
conduct of the Sale to the extent Agent deems expedient, and Agent may select
and schedule the number and type of Merchant’s Store employees required for the
Sale. Agent shall identify any such Store employees to be used in connection
with the Sale (each such employee, a “Retained Employee”). Notwithstanding the
foregoing, Merchant’s employees shall at all times remain employees of the
Merchant. Agent’s selection and scheduling of Merchant’s employees shall at all
times comply with all applicable laws and regulations. Merchant and Agent agree
that, except to the extent that wages and benefits of Retained Employees
constitute Expenses hereunder, nothing contained in this Agreement and none of
Agent’s actions taken in respect of the Sale shall be deemed to constitute an
assumption by Agent of any of Merchant’s obligations relating to any of
Merchant’s employees including, without limitation, Excluded Payroll Benefits,
Worker Adjustment Retraining Notification Act (“WARN Act”) claims and other
termination type claims and obligations, or any other amounts required to be
paid by statute or law; nor shall Agent become liable under any employment
agreement, collective bargaining agreement, or be deemed a joint or successor
employer with respect to such employees. Merchant shall not, without the prior
consent of Agent, raise the salary or wages or increase the benefits for, or pay
any bonuses or other extraordinary payments to, any Store employees prior to the
Sale Termination Date. Merchant shall not transfer any employee in anticipation
of the Sale nor any Retained Employee during the Sale Term, in each case without
Agent’s prior consent.

9.2 Termination of Employees. Agent may in its discretion stop using any
Retained Employee at any time during the Sale, subject to the conditions
provided for herein. In the event that Agent desires to cease using any Retained
Employee, Agent shall notify Merchant at least seven (7) days prior thereto;
provided, however, that, in the event that Agent determines to cease using an
employee “for cause” (such as dishonesty, fraud or breach of employee duties),
the seven (7) day notice period shall not apply; provided, further, however,
that Agent shall immediately notify Merchant of the basis for such “cause.” From
and after the date of this Agreement and until the Sale Termination Date,
Merchant shall not transfer or dismiss employees of the Stores except “for
cause” without Agent’s prior consent. Notwithstanding the foregoing, Agent shall
not have the right to terminate the actual employment of any employee, but
rather may only cease using such employee in the Sale and paying any Expenses
with respect to such employee (and all decisions relating to the termination or
non-termination of such employees shall at all times rest solely with Merchant).

9.3 Payroll Matters. During the Sale Term, Merchant shall process the payroll
for all Retained Employees and any former employees and temporary labor engaged
for the Sale. Each Wednesday (or such other date as may be reasonably requested
by Merchant to permit the funding of the payroll accounts before such payroll is
due and payable) during the Sale Term, Agent shall transfer to Merchant’s
payroll accounts an amount equal to the base payroll for Retained Employees plus
related payroll taxes, workers’ compensation and benefits for such week, to the
extent such amount constitutes Expenses hereunder.

 

26



--------------------------------------------------------------------------------

9.4 Employee Retention Bonuses. Agent may pay, as an Expense, retention bonuses
(“Retention Bonuses”) (which bonuses shall be inclusive of payroll taxes, but as
to which no benefits shall be payable), up to a maximum of ten percent (10%) of
base payroll for all Retained Employees, to certain Retained Employees who do
not voluntarily leave employment and are not terminated “for cause,” as Agent
may determine in its discretion. The amount of such Retention Bonuses shall be
in an amount to be determined by Agent, in its discretion, and shall be payable
within thirty (30) days after the Sale Termination Date, and shall be processed
through Merchant’s payroll system.

Section 10. Conditions Precedent and Subsequent.

(a) The willingness of Agent to enter into the transactions contemplated under
this Agreement is directly conditioned upon the satisfaction of the following
conditions at the time or during the time periods indicated, unless specifically
waived in writing by Agent:

(i) All representations and warranties of the Merchant hereunder shall be true
and correct in all material respects and no Event of Default shall have occurred
at and as of the date hereof and on the Sale Commencement Date;

(ii) No injunction, stay or restraining order shall be in effect prohibiting the
consummation of the transactions contemplated by this Agreement (including,
without limitation, the Sale);

(iii) The Bankruptcy Court shall have entered the Approval Order, in form and
substance meeting the standards set forth in Section 2(b), on or before April 6,
2017;

(iv) The Bankruptcy Court shall have entered one or more interim and/or final
orders, inter alia, approving Merchant’s use of cash collateral; and

(v) All parties to this Agreement (including, without limitation, the
Administrative Agent, on behalf of itself and the Lenders) shall have executed
this Agreement in the space provided therefor.

(b) The willingness of Merchant to enter into the transactions contemplated
under this Agreement is directly conditioned upon the satisfaction of the
following conditions at the time or during the time periods indicated, unless
specifically waived in writing by the Merchant:

(i) All representations and warranties of Agent hereunder shall be true and
correct in all material respects and no Event of Default shall have occurred at
and as of the date hereof and on the Sale Commencement Date;

(ii) No injunction, stay or restraining order shall be in effect prohibiting the
consummation of the transactions contemplated by this Agreement (including,
without limitation, the Sale);

(iii) The Bankruptcy Court shall have entered the Approval Order; and

 

27



--------------------------------------------------------------------------------

(iv) All parties to this Agreement (including, without limitation, the
Administrative Agent, on behalf of itself and the Lenders) shall have executed
this Agreement in the space provided therefor.

Section 11. Representations, Warranties and Covenants.

11.1 Merchant’s Representations, Warranties and Covenants. Merchant hereby
represents, warrants and covenants in favor of Agent as follows:

(a) Merchant (i) is a corporation or limited liability company duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation or formation; (ii) has all requisite corporate or limited
liability power and authority to own, lease and operate its assets and
properties and to carry on its business as presently conducted and to grant the
rights intended to be granted herein as provided herein (it being understood
that, from and after the date on which Merchant commences a Chapter 11 case,
this representation shall be subject to the entry of the Approval Order); and
(iii) is, and during the Sale Term will continue to be, duly authorized and
qualified to do business and in good standing in each jurisdiction where the
nature of its business or properties requires such qualification, including all
jurisdictions in which any Store or Distribution Center is located, except, in
each case, to the extent that the failure to be in good standing or so qualified
could not reasonably be expected to have a material adverse effect on the
ability of the Merchant to execute and deliver this Agreement and perform fully
its obligations hereunder.

(b) Subject to entry of the Approval Order, Merchant has the right, power and
authority to execute and deliver this Agreement and each other document and
agreement contemplated hereby (collectively, together with this Agreement, the
“Agency Documents”) and to perform fully its obligations hereunder and
thereunder. Subject to entry of the Approval Order, Merchant has taken all
necessary actions required to authorize the execution, delivery and performance
of the Agency Documents, and no further consent or approval is required for
Merchant to enter into and deliver the Agency Documents, to perform its
obligations thereunder and to consummate the Sale, except for any such consent
the failure of which to be obtained could not reasonably be expected to have a
material adverse effect on the ability of Merchant to execute and deliver this
Agreement and perform fully its obligations hereunder. Subject to entry of the
Approval Order, each of the Agency Documents has been duly executed and
delivered by the Merchant and constitutes the legal, valid and binding
obligation of the Merchant enforceable in accordance with its terms.

(c) Merchant owns, and will own at all times during the Sale Term, good and
marketable title to all of the Merchandise, Merchant’s Consignment Goods, and
Owned FF&E, free and clear of all security interests, liens, claims and
encumbrances of any nature (other than (i) the security interests and liens of
the Agent hereunder and (ii) the security interests and liens set forth on
Exhibit 11.1(c)). Merchant shall not create, incur, assume or suffer to exist
any security interest, lien, claim or encumbrance upon or with respect to any of
the Merchandise, Merchant’s Consignment Goods, DSW Merchandise, Additional Agent
Merchandise, Proceeds, Owned FF&E or any proceeds of any of the foregoing other
than (i) as provided herein and (ii) except with respect to the Additional Agent
Merchandise and its proceeds, as set forth on Exhibit 11.1(c). Subject to the
entry of the Approval Order, all Merchandise, Merchant’s Consignment

 

28



--------------------------------------------------------------------------------

Goods, DSW Merchandise, Additional Agent Merchandise and Owned FF&E may be sold
by Agent free and clear of all security interests, liens, claims and
encumbrances of any nature; provided that (i) any security interests, liens,
claims or encumbrances that may have attached to any of the foregoing prior to
such sale shall attach only to the Guaranteed Amount and such other amounts due
by Agent to Merchant hereunder and (ii) Merchant shall remain obligated to pay
to DSW any portion of the receipts of sales of DSW Merchandise (exclusive of
Sales Taxes) required to be paid to DSW under the terms of agreements with DSW
as in existence on the date hereof.

(d) Merchant has maintained its pricing files (including, without limitation,
the Merchandise File) and records in the ordinary course of business, and prices
charged to the public for goods (whether in-Store, by advertisement, online or
otherwise) are the same in all material respects as set forth in such pricing
files for the periods indicated therein (without consideration of any Excluded
Pricing Adjustments). All pricing files (including, without limitation, the
Merchandise File) and records are true and accurate in all material respects as
to the actual cost to Merchant for purchasing the goods referred to therein and
as to the selling price to the public for such goods without consideration of
any Excluded Pricing Adjustments, as of the dates and for the periods indicated
therein. Merchant represents that (i) the ticketed prices of all items of
Merchandise do not and shall not include any Sales Taxes and (ii) all registers
located at the Stores are programmed to correctly compute all Sales Taxes
required to be paid by the customer under applicable law, as such calculations
have been identified to Merchant by its retained service provider.

(e) Through the Sale Commencement Date, Merchant has ticketed or marked, and
shall continue to ticket or mark, all items of inventory received at the Stores
in a manner consistent with similar Merchandise located at the Stores, and in
accordance with Merchant’s ordinary course past practices and policies relative
to pricing and marking inventory.

(f) Since February 1, 2017, Merchant has not, and through the Sale Commencement
Date Merchant shall not, purchase for or transfer to or from the Stores any
merchandise or goods outside the ordinary course.

(g) To Merchant’s knowledge, all Merchandise is in compliance with all
applicable federal, state and local product safety laws, rules and standards.
Merchant shall provide Agent with its historic policies and practices, if any,
regarding product recalls prior to the Sale Commencement Date. Merchant owns or
possesses all right, title and interest in and to all material permits,
licenses, franchises, orders, consents, authorizations, registrations,
certificates, variances, exceptions, approvals and similar rights obtained from
governments and governmental agencies relating to the Stores or the operations
conducted at the Stores, and all deposits or bonds in connection therewith
(collectively, the “Permits”) that are necessary to own and operate the Stores,
including, without limitation, all Permits required under any federal, state or
local law relating to public health and safety, employee health and safety,
pollution or protection of the environment, other than in each case failures to
so own or possess all right, title and interest that would not prevent or
materially impair Merchant’s consummation of the transactions contemplated by
this Agreement. Merchant is in compliance with the terms and conditions of such
material Permits and has received no notices within the past year (nor does it
have any knowledge of any threatened notice) that it is in violation of any of
the terms or

 

29



--------------------------------------------------------------------------------

conditions of such Permits, except for any noncompliance or violation that would
not prevent or materially impair the Merchant’s consummation of the transactions
contemplated by this Agreement. Merchant has conducted and continues to conduct
its business, in all material respects, in accordance with all applicable laws
and governmental orders applicable to Merchant or any of its assets or
properties, and to the best of its knowledge Merchant is not in material
violation of any such law or governmental order, including, without limitation,
any law, now in effect, and any judicial or administrative interpretation
thereof, including any judicial or administrative order, consent decree or
judgment, relating to the environment, labor, health, safety or hazardous
materials, except for any noncompliance or violation that would not prevent or
materially impair the Merchant’s consummation of the transactions contemplated
by this Agreement.

(h) Subject to the provisions of the Approval Order, Agent shall have the right
during the Sale Term to the unencumbered use and occupancy of, and peaceful and
quiet possession of, the Stores and the Distribution Centers, the assets
currently located at the Stores and the Distribution Centers, and the utilities
and other services provided at the Stores and the Distribution Centers. Merchant
shall, throughout the Sale Term, maintain in good working order, condition and
repair (at its own expense, except as expressly set forth herein) all cash
registers, heating systems, air conditioning systems, alarm systems, elevators,
escalators and all other mechanical devices necessary or appropriate for the
conduct of the Sale at the Stores and the Distribution Centers. Except as
otherwise restricted by the Bankruptcy Code upon filing of the Bankruptcy Case,
and absent a bona fide dispute, throughout the Sale Term, Merchant shall remain
current on all expenses and payables necessary or appropriate for the conduct of
the Sale.

(i) Subject to approval by the Bankruptcy Court, Merchant has paid, and will
continue to pay throughout the Sale Term, all self-insured or Merchant-funded
employee benefit programs for Store employees, including health and medical
benefits and insurance and all proper claims made or to be made in accordance
with such programs.

(j) Since February 1, 2017, Merchant has not taken, and shall not throughout the
Sale Term take, any actions with the intent of increasing the Expenses of the
Sale, including without limitation increasing salaries or other amounts payable
to employees; except to the extent an employee was due an annual raise in the
ordinary course.

(k) Prior to the execution of this Agreement, Merchant has provided Agent
reasonable access to all pricing and cost files, computer hardware, software and
data files, inter-Stores transfer logs, markdown schedules, invoices, style runs
and all other documents relative to the price, mix and quantities of inventory
located at the Stores and the Distribution Centers or on order or in transit.

(l) To Merchant’s knowledge, all documents, information and supplements provided
by Merchant to Agent in connection with Agent’s due diligence and the
negotiation of this Agreement were true and accurate in all material respects at
the time provided.

(m) Other than filing the Bankruptcy Case, no action, arbitration, suit, notice,
or legal, administrative or other proceeding before any court or governmental
body has been instituted by or against the Merchant, or has been settled or
resolved, or to Merchant’s knowledge, is threatened against or affects Merchant,
relative to Merchant’s business or properties, which questions the validity of
this Agreement, or that if adversely determined, would materially and adversely
affect the conduct of the Sale.

 

30



--------------------------------------------------------------------------------

(n) Supplies have not been, since February 1, 2017, and shall not be, prior to
the Sale Commencement Date, transferred by Merchant to or from the Stores so as
to alter the mix or quantity of supplies at the Stores from that existing on
such date, other than in the ordinary course of business.

(o) Since February 1, 2017, Merchant (i) has not (and shall not, up to the Sale
Commencement Date) marked up or raised the price of any items of Merchandise,
(ii) has not reduced the price of any items of Merchandise, (iii) has sold
inventory during such period at customary prices consistent with the ordinary
course of business, and has not offered any promotions or discounts or promoted
or advertised any sales or in-store promotions (including POS promotions) to the
public other than as described on Exhibit 11.1(o) (in all cases whether or not
consistent with Merchant’s ordinary course of business consistent with historic
periods) and (iv) has not removed or altered any tickets or any indicia of
clearance merchandise or POS promotion. Since February 1, 2017, Merchant has
operated, and, except as provided herein, through the Sale Commencement Date,
Merchant covenants to continue to operate, the Stores in all material respects
in the ordinary course of business including without limitation by: (i) selling
inventory during such period at customary prices consistent with the ordinary
course of business and not offering any promotions or discounts or promoting or
advertising any sales or in-store promotions (including POS promotions) to the
public other than an as described on Exhibit 11.1(o) (in all cases whether or
not consistent with Merchant’s ordinary course of business consistent with
historic periods); (ii) not returning inventory, supplies, fixtures, furniture
or equipment to vendors and not transferring inventory, supplies, fixtures,
furniture or equipment out of or to the Stores; or (iii) except as may occur in
the ordinary course of business, not making any management personnel moves or
changes at the Stores; subject in each case to the Merchant’s filing of the
Bankruptcy Cases. Since February 1, 2017, Merchant has not transferred, and will
not transfer, any inventory to or from any of Merchant’s retail locations other
than the Stores and the Distribution Centers from or to any Store or
Distribution Center. Merchant acknowledges and agrees that, on or after the Sale
Commencement Date, it shall not offer any promotions or discounts at the Stores.

(p) Merchant is not a party to any collective bargaining agreements with its
employees. No labor unions represent Merchant’s employees at any Store. There
are currently no strikes, work stoppages, or other labor disturbances affecting
any Distribution Center or any Store, or Merchant’s central office facilities.

(q) No Store lease or similar occupancy agreement has expired, nor shall expire
at any time until the conclusion of the Sale Term in such Store (by its terms or
otherwise).

(r) Merchant has not since February 1, 2017, knowingly shipped any Excluded
Defective Merchandise from the Distribution Centers to the Stores. Merchant will
not knowingly ship any Excluded Defective Merchandise from the date of this
Agreement from the Distribution Centers to the Stores.

 

31



--------------------------------------------------------------------------------

(s) During the Sale Term applicable to any Store or, to the extent a notice is
delivered pursuant to Section 4.1(s), Distribution Center, and for purposes of
conducting the Sale at such Store or Distribution Center, (A) Agent shall have
the right to the unencumbered use and occupancy of, and peaceful and quiet
possession of, such Store or Distribution Center and the assets currently
located at such Store or Distribution Center, in each case subject to the extent
of Merchant’s rights and entitlement to use the same, and the services provided
at such Store to the extent Merchant is entitled to such services and
(B) Merchant shall not assign, reject, terminate or vacate any lease relating to
any such Store or Distribution Center where such assignment, rejection,
termination or vacatur would have an effective date on or prior to the
applicable Sale Termination Date or Vacate Date for such Store or Distribution
Center

(t) Merchant agrees and covenants that it shall retain sufficient funds, or make
other arrangements satisfactory to Merchant and Agent, to enable Merchant to
fully satisfy and perform its obligations under this Agreement and Merchant
shall use those funds to fully satisfy and perform its obligations under this
Agreement.

(u) No investigation or due diligence conducted by Agent shall limit, modify or
negate any of the foregoing representations or warranties.

11.2 Agent’s Representations, Warranties and Covenants. Agent hereby represents,
warrants and covenants in favor of Merchant as follows:

(a) Agent: (i) is a limited liability company duly and validly existing and in
good standing under the laws of the state of its organization; (ii) has all
requisite power and authority to carry on its business as presently conducted
and to consummate the transactions contemplated hereby; (iii) is, and during the
Sale Term will continue to be, duly authorized and qualified to do business and
in good standing in each jurisdiction where the nature of its business or
properties requires such qualification, including all jurisdictions in which the
Stores are located, except, in each case, to the extent that the failure to be
in good standing or so qualified could not reasonably be expected to have a
material adverse effect on the ability of Agent to execute and deliver this
Agreement and perform fully its obligations hereunder.

(b) Agent has the right, power and authority to execute and deliver each of the
Agency Documents to which it is a party and to perform fully its obligations
thereunder. Agent has taken all necessary actions required to authorize the
execution, delivery and performance of the Agency Documents, and no further
consent or approval is required on the part of Agent for Agent to enter into and
deliver the Agency Documents, to perform its obligations thereunder and to
consummate the Sale. Each of the Agency Documents has been duly executed and
delivered by the Agent and constitutes the legal, valid and binding obligation
of Agent enforceable in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, reorganization, moratorium or other
similar laws affecting creditors’ rights generally and by general principles of
equity (regardless of whether enforceability is consider in a proceeding in
equity or at law). No court order or decree of any federal, state or local
governmental authority or regulatory body is in effect that would prevent or
impair, or is required for, Agent’s consummation of the transactions
contemplated by this Agreement, and no consent of any third party which has not
been obtained is required therefor, other than as provided herein. No contract
or other agreement to which Agent is a party or by which Agent is otherwise
bound will prevent or impair the consummation of the transactions contemplated
by this Agreement.

 

32



--------------------------------------------------------------------------------

(c) No action, arbitration, suit, notice or legal administrative or other
proceeding before any court or governmental body has been instituted by or
against Agent, or has been settled or resolved or, to Agent’s knowledge, has
been threatened against or affects Agent, which questions the validity of this
Agreement or any action taken or to be taken by Agent in connection with this
Agreement or which, if adversely determined, would have a material adverse
effect upon Agent’s ability to perform its obligations under this Agreement.

(d) The Sale shall be conducted in compliance with all applicable state and
local laws, rules and regulations and Merchant’s leases and other agreements,
except as otherwise provided in this Agreement or the Approval Order.

(e) Absent prior consent by the Merchant, except to the extent otherwise
required by this Agreement, Agent will not cause any non-emergency repairs or
maintenance (emergency repairs are repairs necessary to preserve the security of
a Store premise or to ensure customer safety) to be conducted at the Stores.

(f) To the best of Agent’s knowledge, all Additional Agent Merchandise are in
compliance with all applicable federal, state or local product safety laws,
rules and standards. All Additional Agent Merchandise shall be of like kind and
no lesser quality to the Merchandise located in the Stores on the Sale
Commencement Date.

Section 12. Insurance.

12.1 Merchant’s Liability Insurance. Merchant shall continue at its cost and
expense (subject to Section 4.1(x)) until the Sale Termination Date, in such
amounts as it currently has in effect, all of its liability insurance policies,
including, but not limited to, commercial general liability, products liability,
comprehensive public liability, auto liability and umbrella liability insurance,
covering injuries to persons and property in, or in connection with, Merchant’s
operation of the Stores; and Merchant shall cause Agent to be named as an
additional insured or loss payee (as its interest may appear) with respect to
all such policies. Merchant shall deliver to Agent certificates evidencing such
insurance setting forth the duration thereof and naming Agent as an additional
insured or loss payee (as its interest may appear), in form reasonably
satisfactory to Agent. All such policies shall require at least thirty
(30) days’ prior notice to Agent of cancellation, non-renewal or material
change. In the event of a claim under any such policies, Merchant shall be
responsible for the payment of all deductibles, retentions or self-insured
amounts thereunder, unless it is determined that liability arose by reason of
the willful misconduct or grossly negligent acts or omissions of Agent, or
Agent’s employees, independent contractors or agents. Merchant shall not make
any change in the amount of any deductibles, retentions or self-insurance
amounts prior to the Sale Termination Date without Agent’s prior written
consent.

 

33



--------------------------------------------------------------------------------

12.2 Merchant’s Casualty Insurance. Merchant shall provide, as an Expense,
throughout the Sale Term fire, flood, theft and extended coverage casualty
insurance covering the Merchandise (and, if requested, at Agent’s expense not as
an Expense hereunder, the Additional Agent Merchandise) in a total amount equal
to no less than the retail value thereof. From and after the date of this
Agreement until the Sale Termination Date, all such policies will also name
Agent as an additional insured or loss payee (as its interest may appear). In
the event of a loss to the Merchandise on or after the date of this Agreement,
the Proceeds of such insurance attributable to the Merchandise shall constitute
Proceeds hereunder (net of any applicable deductible). Prior to the Sale
Commencement Date, Merchant shall deliver to Agent certificates evidencing such
insurance, setting forth the duration thereof and naming the Agent as an
additional insured or loss payee (as its interest may appear), in form and
substance reasonably satisfactory to Agent. All such policies shall require at
least thirty (30) days’ prior notice to the Agent of cancellation, non-renewal
or material change. Merchant shall not make any change in the amount of any
deductibles or self-insurance amounts prior to the Sale Termination Date without
Agent’s prior written consent.

12.3 Agent’s Insurance. Agent shall maintain at Agent’s cost as an Expense
hereunder throughout the Sale Term, in such amounts as it currently has in
effect, commercial general liability policies covering injuries to persons and
property in or in connection with Agent’s agency at the Store, and shall cause
Merchant to be named as an additional insured with respect to such policies.
Agent shall deliver to Merchant certificates evidencing such insurance policies
setting forth the duration thereof and naming Merchant as an additional insured,
in form and substance reasonably satisfactory to Merchant. In the event of a
claim under any such policies, Agent shall be responsible as an Expense
hereunder for the payment of all deductibles, retentions or self-insured amounts
thereunder, unless it is determined that liability arose by reason of the
willful misconduct or grossly negligent acts or omissions of Merchant or
Merchant’s employees, independent contractors or agents (other than Agent or
Agent’s employees, agents or independent contractors). All such policies shall
require at least thirty (30) days’ prior notice to the Merchant of cancellation,
non-renewal or material change. Agent shall not make any change in the amount of
any deductibles or self-insurance amounts prior to the Sale Termination Date
without Merchant’s prior written consent.

12.4 Worker’s Compensation Insurance. Subject to approval by the Bankruptcy
Court, Merchant shall at all times during the Sale Term maintain in full force
and effect workers’ compensation insurance (including employer liability
insurance) covering all Retained Employees in compliance with all statutory
requirements and in such amounts as it currently has in effect. Prior to the
Sale Commencement Date, Merchant shall deliver to Agent certificates evidencing
such insurance.

Section 13. Indemnification.

13.1 Merchant’s Indemnification. Merchant shall indemnify and hold Agent and its
officers, directors, employees, agents, representatives, and independent
contractors (collectively, “Agent Indemnified Parties”) harmless from and
against all claims, causes of action, demands, penalties, losses, liability,
damage, or other obligations, including, without limitation, reasonable
attorneys’ fees and expenses, directly or indirectly asserted against, resulting
from or related to: (i) Merchant’s material breach of or failure to comply with
any of its agreements, covenants, representations or warranties contained in any
Agency Document; (ii) subject to Agent’s compliance with its obligations under
Section 8.3 hereof, any failure by Merchant to pay any Sales Taxes to the proper
taxing authorities or to properly file with any

 

34



--------------------------------------------------------------------------------

taxing authorities any reports or documents required by applicable law to be
filed in respect thereof; (iii) subject to Agent’s satisfaction of its
obligations pursuant to Sections 4.1(a) and (b) hereof, any failure of Merchant
to pay to its employees any wages, salaries or benefits due to such employees
during the Sale Term or other claims asserted against Agent by Merchant’s
employees resulting from Merchant’s (and not Agent’s) treatment of its
employees; (iv) any consumer warranty or products liability claims relating to
Merchandise; (v) any liability or other claims asserted by customers, any of
Merchant’s employees, or any other person against any Agent Indemnified Party
(including, without limitation, claims by employees arising under collective
bargaining agreements, worker’s compensation or under the WARN Act), other than
any such matter arising from the willful misconduct or gross negligence of Agent
or its officers, directors, employees, agents or supervisors; (vi) any
harassment or any other unlawful, tortious, or otherwise actionable treatment of
any customers, employees or agents of Agent by Merchant or any of its
representatives; (vii) so long as Agent complies with its obligations under
Sections 4.1 and 4.2, any failure of Merchant to pay any Occupancy Expenses or
Central Services Expenses during the Sale Term; (viii) the gross negligence
(including omissions) or willful misconduct of the Merchant, its officers,
directors, employees, agents (other than Agent) or representatives.

13.2 Agent Indemnification. Agent shall indemnify and hold the Merchant and its
officers, directors, employees, agents and representatives harmless from and
against all claims, causes of action, demands, penalties, losses, liability,
damage, or other obligations, including, without limitation, reasonable
attorneys’ fees and expenses, directly or indirectly asserted against, resulting
from, or related to: (i) Agent’s material breach of or failure to comply with
any of its agreements, covenants, representations or warranties contained in any
Agency Document; (ii) any claims by any party engaged by Agent as an employee or
independent contractor arising out of such employment; (iii) any harassment or
any other unlawful, tortious or otherwise actionable treatment of any customers,
employees or agents of the Merchant by Agent or any of its representatives;
(iv) as set forth in section 8.3 above; (v) any consumer warranty or product
liability claims relating to Additional Agent Merchandise; and (vi) the gross
negligence (including omissions) or willful misconduct of Agent, its officers,
directors, employees, agents or representatives.

Section 14. Defaults. The following shall constitute “Events of Default”
hereunder:

(a) The Merchant or Agent shall fail to perform any material obligation
hereunder if such failure remains uncured five (5) days after receipt of written
notice thereof;

(b) Any representation or warranty made by the Merchant or Agent proves untrue
in any material respect as of the date made and, to the extent curable,
continues uncured five (5) days after written notice to the defaulting party; or

(c) The granting of a motion by any party to covert the Merchant’s bankruptcy
case to a case under another chapter of the Bankruptcy Code (other than chapter
11) or to appoint a chapter 11 trustee.

 

35



--------------------------------------------------------------------------------

(d) The Sale is terminated prior to the Sale Termination Date or materially
interrupted or impaired for any reason other than (i) an Event of Default by
Agent, (ii) any other material breach or action by Agent not authorized
hereunder or (iii) events or circumstances described in Section 8.8; provided
that it shall be an Event of Default if the Sale is terminated prior to Sale
Termination Date or materially interrupted or impaired at more than ten
(10) Stores for a period of at least four (4) days at each such Store as a
result of one or more events or circumstances described in Section 8.8).

Upon an Event of Default, the non-defaulting party (in the case of (a) or
(b) above), or Agent (in the case of (c) or (d) above) may in its discretion
elect to terminate this Agreement, and any party’s damages or entitlement to
equitable relief on account of an Event of Default shall (in addition to the
right to terminate as provided above) be determined by the Bankruptcy Court

Section 15. Agent’s Security Interest.

(a) Effective upon payment by Agent of the Initial Guaranty Payment and issuance
of the Letter of Credit, Merchant hereby grants to Agent first priority (subject
to Section 15(b) below), senior security interests in and liens upon: (i) the
Merchandise; (ii) all Proceeds (including, without limitation, credit card
Proceeds and the Designated Deposit Accounts); (iii) Agent’s commission
regarding the sale or other disposition of Merchant’s Consignment Goods under
Section 5.4 hereof; (iv) the commission regarding the sale or other disposition
of Owned FF&E under Section 7 hereof; and (v) all “proceeds” (within the meaning
of Section 9-102(a)(64) of the Code) of each of the foregoing (all of which are
collectively referred to herein as the “Agent Collateral”), to secure the full
payment and performance of all obligations of Merchant to Agent hereunder. Upon
occurrence of all of the entry of the Approval Order, payment of the Initial
Guaranty Payment, and issuance of the Letter of Credit, the security interests
and liens granted to the Agent hereunder shall be deemed properly perfected
without the necessity of filing UCC-1 financing statements or any other
documentation.

(b) Without any further act by or on behalf of the Agent or any other party
(including, without limitation, the Administrative Agent or any Lender), the
Agent’s security interests in and liens upon the Agent Collateral created
hereunder are (i) validly created, (ii) effective upon the occurrence of all of
the entry of the Approval Order, payment of the Initial Guaranty Payment, and
issuance of the Letter of Credit, perfected, and (iii) senior to all other liens
and security interests, provided, however, that (i) until the Merchant receives
payment in full of the Guaranteed Amount and all other amounts required to be
paid by Agent to Merchant hereunder, the security interest and lien granted to
Agent hereunder shall remain junior and subordinate in all respects to the
security interests and lien of the Administrative Agent, on behalf of the
Lenders, in the Agent Collateral but solely to the extent and amount of the
unpaid portion of the Guaranteed Amount and other amounts payable hereunder and
(ii) upon payment in full of the Guaranteed Amount and all other amounts payable
hereunder, any security interest or lien of the Agent or any of the Lenders in
the Agent Collateral shall be junior and subordinate in all respects to the
security interests and liens of Agent. Merchant, the Administrative Agent and
the Lenders shall cooperate with Agent with respect to all filings (including
(without limitation) UUC-1 financing statements) and other actions to the extent
reasonably requested by Agent in connection with the security interests and
liens granted under this Agreement.

 

36



--------------------------------------------------------------------------------

(c) Merchant will not sell, grant, assign or transfer any security interest in,
or permit to exist any lien or encumbrance on, any of the Agent Collateral other
than in favor of the Agent and as set forth on Exhibit 11.1(c).

(d) In the event of an occurrence of an Event of Default by the Merchant
hereunder, in any jurisdiction where the enforcement of its rights hereunder is
sought, the Agent shall have, in addition to all other rights and remedies, the
rights and remedies of a secured party under the Code.

(e) “Code” shall mean the Uniform Commercial Code as the same may be in effect
from time to time in the State of Delaware.

Section 16. Termination; Bid Protections.

16.1 Termination. This Agreement may be terminated at any time before the Sale
Commencement Date as follows:

(a) upon written notice by Agent or Merchant, if the Sale Commencement Date has
not occurred on or prior to April 7, 2017 and the failure of the Sale
Commencement Date to occur is not caused by or the result of a material breach
of this Agreement by the party giving such notice;

(b) by mutual written consent of the Merchant and the Agent;

(c) automatically and without any action or notice by either Agent or Merchant,
immediately upon the occurrence of any of the following events:

(i) the issuance of a final and non-appealable order by any agency, division,
subdivision, audit group, procuring office, or governmental or regulatory
authority, or any adjudicatory body thereof, of the United States or any state
thereof, any foreign government or state or any municipal or other political
subdivision thereof to restrain, enjoin, or otherwise prohibit the transfer of
the Assets contemplated hereby; or

(ii) approval by the Bankruptcy Court of, or the filing by or on behalf of
Merchant of a motion or other request to approve, any financing, refinancing,
acquisition, divestiture, public offering, recapitalization, business
combination or reorganization of or involving all or a material portion of,
collectively, the Merchandise, the DSW Merchandise and the Owned FF&E (other
than any transaction with Agent or an affiliate of Agent) or any standalone plan
of reorganization for Merchant involving the retention of all or a material
portion of, collectively, the Merchandise, the DSW Merchandise and the Owned
FF&E (an “Alternative Transaction”); or

(iii) Agent is not approved by the Bankruptcy Court as the Successful Bidder
after completion of the Auction (each as defined in the Bid Procedures), if any,
conducted pursuant to the Bid Procedures and the Bid Procedures Order; or

 

37



--------------------------------------------------------------------------------

(iv) Merchant’s Bankruptcy Case being converted into a case under Chapter 7 of
the Bankruptcy Code or dismissed;

(d) upon written notice by Agent:

(i) if Agent is not in material breach of this Agreement and there has been a
material violation or breach by Merchant of any representation, warranty,
covenant or agreement contained in this Agreement that (A) has rendered the
satisfaction of any condition to the obligations of Agent set forth in
Section 10(a) impossible, (B) has not been waived by Agent, and (C) is not
capable of being cured or, if capable of being cured, is not cured in all
material respects by the earlier of (1) April 7, 2017 and (2) the date that is
seven (7) days following Merchant’s receipt of written notification by Agent of
such breach; or

(ii) if Merchant fails to file a petition for relief under Chapter 11 of the
Bankruptcy Code in the Bankruptcy Court (the “Petition”) within two (2) business
days after the date of this Agreement (the date of the filing of the Petition,
the “Petition Date”); or

(iii) if Merchant fails to file, on or prior to the date that is one
(1) business day after the Petition Date, a motion (the “Bid Procedures Motion”)
seeking entry of an order or orders, reasonably acceptable in form and substance
to Agent and Merchant (the “Bid Procedures Order”), (A) approving (1) Agent as
stalking horse agent on the terms set forth in this Agreement, (2) bid
procedures in substantially the form annexed hereto as Exhibit 16.1(d)(iii) (the
“Bid Procedures”) and (3) the Bid Protections, and (B) expressly making the Bid
Procedures Order binding on any Trustee appointed for the Merchant under any
provision of the Bankruptcy Code, whether the Merchant’s Bankruptcy Case is
proceeding under Chapter 7 or Chapter 11 of the Bankruptcy Code; or

(iv) if the Bankruptcy Court does not enter the Bid Procedures Order on or prior
to March 22, 2017; or

(v) if the Bankruptcy Court does not enter the Approval Order, in form and
substance meeting the standards set forth in Section 2(b), on or prior to
April 6, 2017.

(e) upon written notice by Merchant:

(i) if Merchant is not in material breach of this Agreement and there has been a
material violation or breach by Agent of any representation, warranty, covenant
or agreement contained in this Agreement that (A) has rendered the satisfaction
of any condition to the obligations of Merchant set forth in Section 10(b)
impossible, (B) has not been waived by Merchant, and (C) is not capable of being
cured or, if capable of being cured, is not cured in all material respects by
the earlier of (1) April 7, 2017 and (2) the date that is seven (7) days
following Agent’s receipt of written notification by Merchant of such breach.

 

38



--------------------------------------------------------------------------------

In the event that this Agreement is validly terminated as provided herein, then
each of the parties to this Agreement shall be relieved of its duties and
obligations arising under this Agreement after the date of such termination;
provided, however, that the provisions of Sections 16 (including, without
limitation, the Bid Protections) and 17 shall survive any such termination and
shall be enforceable hereunder; provided further, however, that nothing in this
Section 16.1 shall be deemed to release any party from liability for any breach
of its obligations under this Agreement.

16.2 Bid Protections. Subject to approval of the Bankruptcy Court, in
consideration for Agent having expended considerable time and expense in
connection with this Agreement and the negotiation thereof and the
identification and quantification of the assets of Merchant and to compensate
Agent as a stalking-horse bidder, Merchant shall pay and Agent shall receive,
(i) in the event that this Agreement is terminated pursuant to Section 16.1(a)
(if Merchant fails to use reasonable best efforts to cause the Sale Commencement
Date to occur as soon as practicable after the Petition Date and Merchant
subsequently consummates an Alternative Transaction within three (3) months
thereafter), 16.1(c)(ii), 16.1(c)(iii), 16.1(d)(i), 16.1(d)(ii), 16.1(d)(iii),
16.1(d)(iv) (if Merchant subsequently consummates an Alternative Transaction
within three (3) months thereafter) or 16.1(d)(v) (if Merchant subsequently
consummates an Alternative Transaction within three (3) months thereafter), a
breakup fee equal to $1,125,000.00 (the “Break-Up Fee”) plus an amount equal to
the reasonable and documented third party costs, fees, and expenses incurred by
Agent (including, without limitation, (x) the reasonable costs and expenses of
acquiring signage and other advertising and promotional materials in connection
with the Sale (the “Signage Costs”), (y) the costs and expenses incurred by
Agent in acquiring Additional Agent Merchandise in connection with the Sale
pursuant to non-cancellable orders up to $10,000,000.00 in the aggregate (the
“Additional Agent Merchandise Costs”) and (z) the reasonable fees and expenses
of legal, accounting and financial advisors) in connection with this Agreement
and the transactions contemplated hereby (the “Expense Reimbursement” and,
together with the Break-Up Fee, the “Bid Protections”) and (ii) in the event
that this Agreement is terminated pursuant to Section 16.1(a) (except as set
forth above), 16.1(c)(i), 16.1(c)(iv), 16.1(d)(iv) (except as set forth above)
or 16.1(d)(v) (except as set forth above), the Expense Reimbursement alone;
provided, however, that, with respect to clauses (i) and (ii) above, in no event
shall the amount of the Expense Reimbursement (other than the Signage Costs and
(to the extent incurred pursuant to commitments disclosed to Merchant at or
prior to the Bid Deadline (as defined in the Bid Procedures)) the Additional
Agent Merchandise Costs) exceed $250,000.00. Notwithstanding the foregoing,
Merchant shall not be responsible for any Signage Costs or Additional Agent
Merchandise Costs incurred prior to the earlier of (i) the date that is ten
(10) days following the date of this Agreement and (ii) the date on which the
Bid Procedures Order is entered. Subject to approval of the Bankruptcy Court,
the Bid Protections shall have administrative expense claim status in the
Bankruptcy Cases pursuant to Section 507 of the Bankruptcy Code, senior to all
other administrative expense priority claims, shall be secured by (and Merchant
hereby grants) a legal, valid and binding first-priority lien on, to the extent
of Merchant’s interest therein, any cash deposit, if any, paid by any
Alternative Transaction bidder and the proceeds of any Alternative Transaction
(which lien, for the avoidance of doubt, shall be senior to any lien or security
interest in favor of the Agent or any Lender and, upon entry of the Bid
Procedures Order, shall be deemed properly perfected without the need for
further filings or documentation) and shall be paid in cash within three
(3) business days after the termination hereof giving rise to such Bid
Protections (or, if Agent’s right to Bid

 

39



--------------------------------------------------------------------------------

Protections is triggered by consummation of an Alternative Transaction after a
termination, the consummation of such Alternative Transaction). Agent shall have
no right to, nor shall Merchant have any liability with respect to, the Bid
Protections for any other reason. The Break-Up Fee and the Expense Reimbursement
constitute liquidated damages and not a penalty and are the exclusive remedy of
Agent for any termination of this Agreement pursuant to a termination provision
under which either the Bid Protections or the Expense Reimbursement are payable.
Agent shall not bring any cause of action against or otherwise seek remedies
from, Merchant or any of its affiliates or any other party hereto (other than
for payment of the applicable Break-Up Fee and the Expense Reimbursement when
payable hereunder), whether in equity or at law, for breach of contract, in tort
or otherwise, in the event of any termination of this Agreement pursuant to a
termination provision under which either the Bid Protections or the Expense
Reimbursement are payable. Subject to the payment of the Bid Protections in
accordance with this Section 16.2, the Agent shall deliver all signage and other
advertising and promotional material and all Additional Agent Merchandise to an
alternative Successful Bidder. For the avoidance of doubt, the Break-Up Fee and
Expense Reimbursement shall not be payable if the Agent or any of its affiliates
is part of the Successful Bidder group.

Section 17. Miscellaneous.

17.1 Notices. All notices and communications provided for pursuant to this
Agreement shall be in writing and sent by email, by hand, by facsimile or by
Federal Express or other recognized overnight delivery service, as follows:

 

If to the Agent:   

 

Tiger Capital Group, LLC

340 N. Westlake Boulevard, Suite 260

Westlake Village, CA 91362

Attn: Dan Kane

Facsimile: (805) 497-2211

Email: DKane@TigerGroup.com

 

Great American Group

21860 Burbank Blvd

Woodland Hills, CA 91367

Attn: Scott Carpenter, President GA Retail

         Alan N. Forman, EVP & GC

Facsimile: (818) 746-9170

Email: scarpenter@greatamerican.com;

With a copy (which shall not constitute notice) to:   

            aforman@brileyfin.com

 

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

 

40



--------------------------------------------------------------------------------

  

New York, NY 10019

Attn: Scott K. Charles, Esq.;

         Neil M. Snyder, Esq.

Facsimile: (212) 403-2000

Email: skcharles@wlrk.com;

            nmsnyder@wlrk.com

If to the Merchant:   

 

Gordmans Stores, Inc.

1926 South 67th Street

Omaha, NE 68106

Attn: Andrew T. Hall

Facsimile: (402) 691-4269

Email: andy.hall@gordmans.com

With a copy (which shall not constitute notice) to:      

Kirkland & Ellis LLP

300 N. LaSalle

Chicago, IL 60654

Attn: Patrick J. Nash, P.C.;

         Gerald T. Nowak, P.C.

         Brad Weiland

         Bradley Reed

Facsimile: (312) 862-2200

Email: patrick.nash@kirkland.com;

If to the Administrative Agent or any Lender:   

         gerald.nowak@kirkland.com;

         brad.weiland@kirkland.com

         bradley.reed@kirkland.com

  

Wells Fargo Capital Finance

One Boston Place, 19th Floor

Boston, MA 02108

Attn: D. Michael Murray

Facsimile: (855) 471-2616

Email: donald.m.murray@wellsfargo.com

 

41



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:   

 

Riemer & Braunstein LLP

7 Times Square Tower, Suite 2506

New York, NY 10036

Attn: Steven E. Fox

Facsimile: (212) 789-3195

Email: SFox@riemerlaw.com

 

Greenberg Traurig, LLP

One International Place

Boston, Massachusetts 02110

Attn: Jeffrey M. Wolf

Facsimile: (617) 279-8447

Email: wolfje@gtlaw.com

17.2 Governing Law/Exclusive Jurisdiction. This Agreement shall be governed by
and interpreted in accordance with the laws of the State of Delaware, without
reference to any conflict of laws provisions thereof, except where governed by
the Bankruptcy Code. Each of the parties hereto irrevocably and unconditionally
submits, for itself and its properties, to the exclusive jurisdiction of the
Bankruptcy Court, in any action or proceeding arising out of or relating to this
Agreement.

17.3 Amendments. This Agreement may not be modified except in a written
instrument executed by each of Merchant and Agent; provided, however, that no
modification may be made to Sections 3.1, 3.2, 3.3, 15 or 16 or this
Section 17.3, or modify or amend any other provision of this Agreement to
obligations of the Administrative Agent or any Lender, or limit or eliminate any
rights expressly granted hereunder to the Administrative Agent or any Lender, in
each case without the written consent of the Administrative Agent.

17.4 No Waiver. No consent or waiver by any party, express or implied, to or of
any breach or default by the other in the performance of its obligations
hereunder shall be deemed or construed to be a consent or waiver to or of any
other breach or default in the performance by such other party of the same or
any other obligation of such party. Failure on the part of any party to complain
of any act or failure to act by the other party or to declare the other party in
default, irrespective of how long such failure continues, shall not constitute a
waiver by such party of its rights hereunder.

17.5 Currency. All reference to dollars in this Agreement and all schedules,
exhibits, and ancillary documents related to this Agreement shall refer to US
dollars.

17.6 Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of Agent and Merchant, including but not
limited to any chapter 11 or chapter 7 trustee. No party to this Agreement shall
be permitted to assign its obligations under this Agreement; provided that any
entity comprising Agent may assign its rights and obligations under this
Agreement to one or more persons affiliated with, or formed by, such entity
without consent of any other party hereto (but with prior written notice to
Merchant), provided such assigning entity shall remain obligated hereunder;
provided, further, that any entity comprising Agent may assign its right to
receive payments under this Agreement collaterally to its lender as security.

 

42



--------------------------------------------------------------------------------

17.7 Execution in Counterparts. This Agreement may be executed in one or more
counterparts. Each such counterpart shall be deemed an original but all such
counterparts together shall constitute one and the same agreement. This
Agreement, to the extent signed and delivered by means of a facsimile machine,
electronic mail or other electronic transmission in which the actual signature
is evident, shall be treated in all manner and respects as an original agreement
or instrument and shall be considered to have the same binding legal effect as
if it were the original signed version thereof delivered in person. At the
request of any party hereto, each other party hereto or thereto shall re-execute
original forms hereof and deliver them to all other parties. No party hereto
shall raise the use of a facsimile machine, electronic mail, or other electronic
transmission in which the actual signature is evident to deliver a signature or
the fact that any signature or agreement or instrument was transmitted or
communicated through the use of a facsimile machine, electronic mail or other
electronic transmission in which the actual signature is evident as a defense to
the formation of a contract and each party forever waives such defense. In
proving this Agreement, it shall not be necessary to produce or account for more
than one such counterpart signed by the party against which enforcement is
sought.

17.8 Section Headings. The headings of sections of this Agreement are inserted
for convenience only and shall not be considered for the purpose of determining
the meaning or legal effect of any provisions hereof.

17.9 Wiring of Funds. All amounts required to be paid by Agent or the Merchant
under any provision of this Agreement shall be made by wire transfer of
immediately available funds which shall be wired by Agent or Merchant, as
applicable, no later as 2:00 p.m. (Eastern Time) on the date that such payment
is due; provided, however, that all of the information necessary to complete the
wire transfer has been received by Agent or Merchant, as applicable, by 10:00
a.m. (Eastern Time) on the date that such payment is due. In the event that the
date on which any such payment is due is not a business day, then such payment
shall be made by wire transfer on the next business day.

17.10 Nature of Remedies. Except to the extent expressly set forth herein, all
rights, remedies, powers, privilege and adjustments under sections 3.1(b),
3.1(c), 3.4 and 11.1(o) shall be in addition to and not in limitation of those
provided elsewhere in this Agreement or by applicable law. No failure to
exercise and no delay in exercising, on the part of the Agent, any right,
remedy, power, privilege or adjustment hereunder, shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power,
privilege, or adjustment hereunder preclude any other or further exercise
thereof or the exercise of any other right, remedy, power, privilege, or
adjustment.

17.11 Further Assurances. From time to time, and without further consideration,
each of Merchant and Agent covenants and agrees that each such party shall
execute and deliver, or shall cause to be executed and delivered, such other
instruments of transfer and conveyance and other documents and take such other
actions as the other party may reasonably request as necessary, proper or
advisable under applicable laws and regulations to consummate and make effective
the transactions contemplated by this Agreement (including satisfaction of all
closing

 

43



--------------------------------------------------------------------------------

conditions that are within the control of Merchant or Agent, as applicable, and
reasonably cooperating with the Sale), and shall lend all reasonable assistance
to the other party in conducting the Sale and otherwise in the carrying out of
the intentions and purposes of this Agreement. Each of Merchant and Agent
further covenants and agrees that it shall promptly deliver to the other party
all such information and documents as such party shall reasonably request in
connection with the Sale.

17.12 Entire Agreement. This Agreement contains the entire agreement between the
parties hereto with respect to the transactions contemplated hereby and
supersedes and cancels all prior agreements, including, but not limited to, all
proposals, letters of intent or representations, written or oral, with respect
thereto.

 

44



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Agent and the Merchant hereby execute this Agreement by
their duly authorized representatives as a sealed instrument as of the day and
year first written above.

 

GORDMANS STORES, INC. By:  

/s/ James. B. Brown

Name: James. B. Brown

Title: Executive Vice President, Chief Financial Officer, Treasurer and
Assistant Secretary

GORDMANS INTERMEDIATE HOLDING CORP. By:  

/s/ James. B. Brown

Name: James. B. Brown

Title: Executive Vice President, Chief Financial Officer, Treasurer and
Assistant Secretary

GORDMANS, INC. By:  

/s/ James. B. Brown

Name: James. B. Brown

Title: Executive Vice President, Chief Financial Officer, Treasurer and
Assistant Secretary

GORDMANS MANAGEMENT COMPANY, INC. By:  

/s/ James. B. Brown

Name: James. B. Brown

Title: Executive Vice President, Chief Financial Officer, Treasurer and
Assistant Secretary

 

Signature Page to Agency Agreement



--------------------------------------------------------------------------------

GORDMANS DISTRIBUTION COMPANY, INC. By:  

/s/ James. B. Brown

Name: James. B. Brown

Title: Executive Vice President, Chief Financial Officer, Treasurer and
Assistant Secretary

GORDMANS LLC By:  

/s/ James. B. Brown

Name: James. B. Brown

Title: Executive Vice President, Chief Financial Officer, Treasurer and
Assistant Secretary

 

Signature Page to Agency Agreement



--------------------------------------------------------------------------------

TIGER CAPITAL GROUP, LLC By:  

/s/ Michael McGrail

Name: Michael McGrail

Title: COO

GREAT AMERICAN GROUP, LLC By:  

/s/ Scott K. Carpenter

Name: Scott K. Carpenter

Title: President

ACKNOWLEDGED AND AGREED:

WELLS FARGO BANK, N.A.,

on behalf of itself and the Lenders

 

By:  

/s/ D. Michael Murray

Name: D. Michael Murray Title: Managing Director

 

Signature Page to Agency Agreement